Exhibit 10.1

 

 

 

 

STOCK PURCHASE AGREEMENT

 

DATED AS OF

 

August 2, 2006

 

BY AND AMONG

 

PACE HEALTH MANAGEMENT SYSTEMS, INC.,

 

CONMED, INC.,

 

AND

 

THE COMPANY STOCKHOLDERS SET FORTH HEREIN

 

 

 

 


--------------------------------------------------------------------------------


TABLE OF CONTENTS

 

 



 

 

 

 

ARTICLE I

 

DEFINITIONS

1

 

 

 

 

ARTICLE II

 

THE SALE

1

 

 

 

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES OF THE COMPANY STOCKHOLDERS AND THE COMPANY

5

 

 

 

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES OF PURCHASER

23

 

 

 

 

ARTICLE V

 

COVENANTS RELATING TO CONDUCT OF BUSINESS

26

 

 

 

 

ARTICLE VI

 

ADDITIONAL AGREEMENTS

30

 

 

 

 

ARTICLE VII

 

CONDITIONS TO THE SALE

35

 

 

 

 

ARTICLE VIII

 

SURVIVAL, INDEMNIFICATION, NON-INTERVENTION AND NON-COMPETITION; TERMINATION

39

 

 

 

 

ARTICLE IX

 

GENERAL PROVISIONS

42

 

 

 

 

SCHEDULE I

 

COMPANY STOCKHOLDERS

i

 

 

 

 

SCHEDULE II

 

DEFINED TERMS

ii

 

 

 

 

COMPANY DISCLOSURE SCHEDULES

v

 

 

 

 

PURCHASE DISCLOSURE SCHEDULES

vi

 

 

 

 

EXHIBIT A

 

FORM OF HOLDBACK AGREEMENT

vii

 

 

 

 

EXHIBIT B

 

FORM OF VOTING AND LOCK-UP AGREEMENT

viii

 

 

 

 

EXHIBIT C(1)

 

FORM OF EMPLOYMENT AGREEMENT BETWEEN PURCHASER AND HOWARD HAFT

ix

 

 

 

 

EXHIBIT C(2)

 

FORM OF EMPLOYMENT AGREEMENT BETWEEN PURCHASER AND RONALD GRUBMAN

x

 

 

 

 

EXHIBIT C(3)

 

FORM OF EMPLOYMENT AGREEMENT BETWEEN PURCHASER AND RICHARD OLSON

xi


--------------------------------------------------------------------------------


STOCK PURCHASE AGREEMENT

 

This STOCK PURCHASE AGREEMENT (this “Agreement”), dated August 2, 2006 by and
among Pace Health Management Systems, Inc., an Iowa corporation (“Purchaser”),
ConMed, Inc., a Maryland corporation (“Company”) and the stockholders identified
on Schedule I attached hereto (each a “Stockholder” or “Company Stockholder” and
collectively, the “Company Stockholders”). The Purchaser, the Company and each
of the Company Stockholders are sometimes referred to herein individually as a
“Party” and collectively as the “Parties.”

 

RECITALS

 

WHEREAS, the Company Stockholders collectively own 100% of the issued and
outstanding capital stock of the Company (the “Company Stock”);

 

WHEREAS, the Company Stockholders wish to sell, and the Purchaser wishes to buy,
all of the Company Stock (the “Sale”); and

 

WHEREAS, the Company Stockholders, the Company and the Purchaser desire to make
certain representations, warranties, covenants and other agreements in
connection with the Sale.

 

NOW, THEREFORE, in consideration of the covenants and representations set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged by all Parties, the Parties hereto
agree as follows:

 


ARTICLE I

DEFINITIONS

 

Section 1.1       Defined Terms. Certain capitalized terms used in this
Agreement are defined in Schedule II hereto. Other capitalized terms are defined
elsewhere herein.

 

ARTICLE II

THE SALE

 

Section 2.1        The Sale. Subject to and in accordance with the terms and
conditions set forth in this Agreement, at the Closing (as hereinafter defined)
the Company Stockholders shall sell, and the Purchaser shall buy, all of the
Company Stock.

 



Section 2.2        Closing.

 

(a)          The Closing. The parties shall endeavor to effect the closing of
the Sale and the other transactions contemplated hereby (the “Closing”) with a
view towards closing on or before October 31, 2006, or at such other time as the
Parties hereto agree (the “Closing Date”). The Closing shall take place at the
offices of Ellenoff Grossman & Schole LLP located at 370 Lexington Avenue, New
York, New York unless otherwise agreed by the Parties. Purchaser shall pay to
the Company a non-refundable cash deposit of $250,000 upon execution of this


--------------------------------------------------------------------------------


Agreement (“Cash Deposit”), such amount to be held in escrow by Jackson &
Campbell, P.C., counsel to the Company; provided, however, that such amount
shall be released from escrow and returned to Purchaser in the event the Company
and/or any of the Company Stockholders, fail to fully satisfy the closing
conditions and any other required obligations hereunder; provided, further, that
such amount shall be released from escrow and distributed to the Company
Stockholders in the event that the Closing does not occur by October 31, 2006,
in the event the Purchaser fails to fully satisfy the closing conditions and any
other required obligations hereunder. In the event that the Closing is
consummated on or before October 31, 2006, the Cash Deposit of $250,000 shall be
deducted from the Cash Consideration (as defined below) owed to the Company
Stockholders at the Closing of the Sale. Notwithstanding anything herein to the
contrary and subject to the termination provisions of this Agreement, in the
event the Closing does not occur by October 31, 2006, (i) this Agreement shall
become null and void, and (ii) the parties shall have no further obligation
pursuant to this Agreement, except for the confidentiality provisions that will
survive this Agreement.

 

(b)         Fees and Expenses. Except as otherwise specifically provided herein,
each party shall bear its own expenses in connection with this Agreement and the
transactions contemplated hereby, except that (i) Purchaser shall pay the costs
and expenses of any independent audits conducted in the course of its due
diligence of the Company; (ii) upon consummation of the Sale, Purchaser shall be
responsible for the cost of a single legal counsel, and other fees for both the
Company and the Company Stockholders, whose fee shall in no case exceed $60,000
in the aggregate; (iii) upon consummation of the Sale, Purchaser shall be
responsible for accounting and financial costs of the Company and, if mutually
agreed upon in advance, accounting and financial costs of the Company
Stockholders. If this Agreement is terminated for any reason, each party hereto
shall bear their own costs and expenses in full, except as set forth above.

 

(c)         Closing Deliveries. At the Closing: (i) the Purchaser will pay to
the Company Stockholders the Purchase Price (as defined below) minus the Cash
Deposit as provided above, and subject to the Holdback as provided below; (ii)
the Company Stockholders will deliver the stock certificates representing the
Company Stock, duly endorsed for transfer or accompanied by stock powers duly
executed in blank, free and clear of all Liens, and any other documents that are
necessary to transfer to the Purchaser good title to all the Company Stock;
(iii) the Purchaser, the Company and the Company Stockholders will each execute
and deliver the documents required to be delivered by each of them pursuant to
this Agreement hereunder; and (iv) the Purchaser, the Company and the Company
Stockholders will either: (A) confirm in writing the satisfaction of all closing
conditions, as described below, or (B) expressly waive in writing the
fulfillment of any such closing condition, in each of their sole discretion.

 

(d)         Further Assurances (Company Control). At or after the Closing, and
without further consideration, the Company and Company Stockholders will execute
and deliver to the Purchaser such further instruments of conveyance and transfer
as the Purchaser may reasonably request in order to more effectively convey and
transfer the Company Stock and the operation of the Company’s business to the
Purchaser and to place the Purchaser in complete, absolute and operational
control of the Company.

 



Section 2.3       Directors and Officers. At the Closing, all current directors
and officers of


2


--------------------------------------------------------------------------------


the Company shall execute and deliver their written resignations to the Company
and the Purchaser; such officers and directors as shall remain in such
capacities shall thereafter be reappointed as set forth in their respective
employment agreements. At or prior to Closing, employment agreements for each of
Richard Olson, Ronald Grubman and Howard Haft shall be executed containing terms
satisfactory to such employees and the Purchaser.

 



Section 2.4       Consideration.

 

(a)          Consideration. As consideration in full for the Sale of the Company
Stock, the Purchaser will pay to the Company Stockholders, as set forth in
Section 2.4 of the Company Disclosure Schedule: (i) Eight Million Dollars
($8,000,000) in cash (the “Cash Consideration”) minus the Cash Deposit (as
defined above) and (ii) 5,714 shares of a newly created preferred stock (the
“Pace Stock”) which shall be convertible into 571,429 post-split shares of the
Purchaser’s common stock, no par value (“Pace Common Stock”) (the Pace Stock,
together with the Cash Consideration; collectively, the “Purchase Price”).

 

(b)          Offset. All dividends, distributions, bonuses or other similar
payouts to the Company Stockholders pursuant to existing agreements or otherwise
since December 31, 2005 are set forth in Section 2.4(b) of the Company
Disclosure Schedule. At the Closing, the Cash Consideration payable for the
Company Stock shall be offset, on a dollar-for-dollar basis, to the extent that
such dividends, distributions or other similar payouts actually exceed the
amounts set forth in Section 2.4(b) of the Company Disclosure Schedule; to the
extent this figure is determined after the Closing, Purchaser shall have the
right, pursuant to the Holdback Agreement (as defined below) to offset such
amount on a dollar-for-dollar basis at such time based on the fair market value
of the Pace Common Stock at such time, as further set forth in the Holdback
Agreement.

 

(c)          Holdback. Pursuant to a holdback agreement in the form attached
hereto as Exhibit A (the “Holdback Agreement”), an aggregate of 50% of the
amount of shares of Pace Common Stock shall be placed in escrow for a period of
12 months following the Closing. Such amounts held in escrow shall be used as an
offset against losses resulting from (i) breaches of the representations,
warranties or covenants of the Company and the Company Stockholders which are
unknown or undisclosed to the Company at Closing, provided, that, the Company
and the Company Stockholders fail to cure such breach within 60 days of receipt
of written notice by the Purchaser to the Company and the Company Stockholders,
and provided, further, that such breach shall reasonably be expected to have a
Material Adverse Effect on the Purchaser or the Surviving Corporation, and (ii)
any amounts due under Section 2.4(b) above.

 

(d)          No Fractional Shares. No fraction of a share of Pace Stock will be
issued in connection with the Sale. Each fraction of a share of Pace Stock shall
be rounded to the nearest whole number.

 

(e)          Management Option Plan. As soon as practicable after the Closing,
Purchaser shall use its best efforts to effect and approve, including by
submission of vote to its stockholders, a management option plan of 1,000,000
shares of Pace Common Stock (the “Management Option Plan”). In addition, the
Company Stockholders shall receive options to


3


--------------------------------------------------------------------------------


purchase an aggregate of 250,000 shares of Pace Common Stock in the amounts set
forth in Section 2.4(e) of the Company Disclosure Schedule, in exchange for the
existing options, held by each of the Company Stockholders, to purchase shares
of common stock of the Company, which shall be cancelled at Closing. The Company
Stockholders shall incur no out-of-pocket expenses relating to the exercise of
options under the Management Option Plan, other than the payment of their
respective exercise price to the Purchaser.

 

(f)           Further Assurances (Documentation). At and after the Closing, the
officers and directors of the Purchaser will be authorized to execute and
deliver, in the name and on behalf of Company, any deeds, bills of sale,
assignments or assurances and to take and do, in the name and on behalf of
Company, any other actions and things to vest, perfect or confirm of record or
otherwise in the Purchaser any and all right, title and interest in, to and
under any of the rights, properties or assets acquired or to be acquired by the
Purchaser as a result of, or in connection with, this Agreement and the
transactions contemplated thereby.

 

Section 2.5        Restricted Securities; Lockup; Registration.

 

(a)           The shares of Pace Stock to be issued pursuant to Section 2.4
hereof will be restricted securities within the meaning of the Securities Act,
will not have been registered with the Securities and Exchange Commission (the
“SEC”) pursuant to the Securities Act and may not be sold or transferred absent
such registration or unless an exception from registration is available. The
Company Stockholders acknowledge and understand that the Pace Stock will have
been issued for investment purposes and not with a view to distribution or
resale, nor with the intention of selling, transferring or otherwise disposing
of all or any part thereof for any particular price, or at any particular time,
or upon the happening of any particular event or circumstances, except selling,
transferring, or disposing the Pace Stock in full compliance with all applicable
provisions of the Securities Act, the rules and regulations promulgated by the
SEC thereunder, and applicable state securities laws; and that an investment in
the Pace Stock is not a liquid investment. The certificates evidencing such
shares of Pace Stock shall bear a legend substantially in the following form, in
addition to any other legends required by applicable state Law:

 

“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY
STATE, AND MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO: (I) AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT, (II) TO THE EXTENT APPLICABLE,
RULE 144 UNDER THE ACT (OR ANY SIMILAR RULE UNDER SUCH ACT RELATING TO THE
DISPOSITION OF SECURITIES), OR (III) AN OPINION OF COUNSEL, REASONABLY
SATISFACTORY TO COUNSEL TO THE ISSUER, THAT AN EXEMPTION FROM REGISTRATION UNDER
SUCH ACT IS AVAILABLE.”

 

(b)          The shares of Pace Stock to be issued pursuant to Section 2.4
hereof will be subject to a voting and lockup agreement as set forth in Exhibit
B hereto (the “Voting and Lockup Agreement”), whereby (i) the Company
Stockholders agree to vote all their shares of Pace Stock in favor of the
proposed recapitalization and reorganization of the


4


--------------------------------------------------------------------------------


Company following the Closing, and (ii) with respect to the lockup, such shares
shall be released from lockup according to the following schedule: with respect
to 25% of the original number of shares of Pace Stock issued, after 12 months
following the Closing; with respect to the next 25% of the original number of
shares of Pace Stock issued, after 18 months following the Closing; with respect
to the last 50% of the original number of shares of Pace Stock issued, after 24
months following the Closing.

 

(c)          The Purchaser shall use good faith efforts to register the Pace
Stock on the same registration statement as that used to register the securities
issued in the Private Placement (as defined below), subject to the Voting and
Lockup Agreement referred to above.

 


ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE

COMPANY STOCKHOLDERS AND THE COMPANY

 

Company and Company Stockholders, jointly and severally, represent and warrant
to Purchaser as follows

 



Section 3.1         Organization, Standing and Power.

 

(a)         Company is a corporation duly organized, validly existing and in
good standing under the laws of the State of Maryland, has the requisite power
and authority to own, lease and operate its properties and to carry on its
business as now being conducted. Company is duly qualified and in good standing
to do business in each jurisdiction in which the nature of its business or the
ownership or leasing of its properties makes such qualification necessary, other
than in such jurisdictions where the failure so to qualify or to be in good
standing would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect on Company. Company has no subsidiaries.
The copies of the certificate of incorporation and bylaws of Company which were
previously furnished or made available to Purchaser are true, complete and
correct copies of such documents as in effect on the date of this Agreement.
Company has made available to Purchaser correct and complete copies of the
minutes of all meetings of (w) Company stockholders, (x) the Board of Directors
of Company and (y) each committee of the Board of Directors of Company held
since January 1, 2001.

 

(b)         Except as set forth in Section 3.1 of the Company Disclosure
Schedule delivered by Company to Purchaser prior to the execution of this
Agreement (each section of which qualifies the correspondingly numbered
representation and warranty or covenant to the extent specified therein and any
other representation and warranty to which its relevance is reasonably apparent)
(the “Company Disclosure Schedule”), Company does not directly or indirectly own
any equity or similar interest in, or any interest convertible into or
exchangeable or exercisable for, any corporation, partnership, joint venture or
other business association or entity. Company does not own, directly or
indirectly, any voting interest in any Person that would create a filing
obligation by Purchaser under the Hart-Scott-Rodino Antitrust Improvements Act
of 1976, as amended.


5


--------------------------------------------------------------------------------


Section 3.2         Capital Structure.

 

(a)         The authorized capital stock of Company consists of (A) one thousand
(1,000) shares of Common Stock, no par value, of which three hundred (300)
shares were issued and outstanding as of the date hereof. All issued and
outstanding shares of the capital stock of Company are duly authorized, validly
issued, fully paid and nonassessable, and no class of capital stock is entitled
to (or has been issued in violation of) preemptive rights. As of the date
hereof, there are no outstanding options, warrants or other rights to acquire
capital stock from Company, except as provided in Section 2.4(e) above. Except
as set forth in Section 3.2 of the Company Disclosure Schedule, as of the date
hereof, there are no shareholder agreements, voting trusts or other agreements
or understandings to which Company is a party or by which it is bound relating
to the voting of any shares of the capital stock of Company. All outstanding
shares of the Company capital stock were issued in compliance in all material
respects with all applicable federal and state securities laws.

 

(b)         Except as otherwise set forth in Section 3.2 of the Company
Disclosure Schedule, no bonds, debentures, notes or other indebtedness of
Company having the right to vote on any matters on which stockholders may vote,
are issued or outstanding.

 

(c)         Except as otherwise set forth in this Section 3.2 or as set forth in
Section 3.2 of the Company Disclosure Schedule, as of the date of this
Agreement, there are no securities, options, warrants, calls, rights,
commitments, agreements, arrangements or undertakings of any kind to which
Company is a party or by which it is bound obligating Company to issue, deliver
or sell, or cause to be issued, delivered or sold, additional shares of capital
stock or other voting securities of Company or obligating Company to issue,
grant, extend or enter into any such security, option, warrant, call, right,
commitment, agreement, arrangement or undertaking. Except as set forth in
Section 3.2 of the Company Disclosure Schedule, there are no outstanding
obligations of Company to repurchase, redeem or otherwise acquire any shares of
capital stock of Company. Except as set forth in Section 3.2 of the Company
Disclosure Schedule, Company is not a party to any voting agreement with respect
to the voting of any such securities.

 



Section 3.3         Authority; No Conflicts.

 

(a)         Company has all requisite corporate power and authority to enter
into this Agreement and to consummate the transactions contemplated hereby. The
execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby have been duly authorized by all necessary
corporate action on the part of Company. This Agreement has been duly executed
and delivered by Company and, assuming that this Agreement constitutes a valid
and binding agreement of Purchaser, constitutes a valid and binding agreement of
Company, enforceable against it in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium and similar laws relating to or affecting creditors generally or by
general equity principles (regardless of whether such enforceability is
considered in a proceeding in equity or at law) or by an implied covenant of
good faith and fair dealing.


6


--------------------------------------------------------------------------------


(b)        The execution and delivery of this Agreement by Company does not, and
the consummation by Company of this Agreement and the other transactions
contemplated hereby will not, conflict with, or result in a Violation pursuant
to: (A) any provision of the certificate of incorporation or bylaws of Company
or (B) except as set forth in Section 3.3 of the Company Disclosure Schedule or
as would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect on Company, and subject to obtaining or making the
consents, approvals, orders, authorizations, registrations, declarations and
filings referred to in paragraph (iii) below, any loan or credit agreement,
note, mortgage, bond, deed of trust, indenture, lease, benefit plan or other
agreement, understanding, contract, obligation, instrument, permit, concession,
franchise, custodianship, license, judgment, order, decree, statute, law,
ordinance, rule or regulation applicable to Company or its properties or assets.

 

(c)         No consent, approval, order or authorization of, or registration,
declaration or filing with, any Governmental Entity or expiry of any related
waiting period is required by or with respect to Company in connection with the
execution and delivery of this Agreement by Company or the consummation of the
other transactions contemplated hereby, except the Necessary Consents (as
defined below), the approvals set forth in Section 3.3 of the Company Disclosure
Schedule and such consents, approvals, orders, authorizations, registrations,
declarations and filings and expiry of waiting periods the failure of which to
make or obtain or expire would not reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect on Company.

 

(d)         None of the execution of this Agreement or the consummation of the
transactions contemplated hereby in the manner specified in this Agreement will
result in the termination, either immediately or with the passage of time, of
any Jurisdictional Healthcare Agreement.

 



Section 3.4         Financial Statements.

 

(a)         The Company was formed on June 10, 1987. The Company has heretofore
furnished Purchaser with copies of the following financial statements of the
Company: (i) complete audited financial statements for and as of the years ended
December 31, 2003, 2004 and December 2005, and (ii) complete unaudited financial
statements for the period ended March 31, 2006. Except as set forth on Schedule
3.4 to the Company Disclosure Schedule, all such financial statements are
complete and correct, were prepared in accordance with generally accepted
accounting principles of the United States (“GAAP”), consistently applied
throughout the periods indicated, and have been prepared in accordance with the
books and records of the Company, and present fairly the financial position of
the Company at such dates and the results of its operations and cash flows for
the periods then ended, subject to such inaccuracies, if any, which are not
material in nature or amount. The financial statements of the Company provided
to Purchaser pursuant to this Section 3.4 are referred to herein as the “Company
Financial Statements.”

 

(b)        There are no liabilities of or against the Company of any nature
(accrued, absolute or contingent, unasserted, known or unknown, or otherwise),
except: (i) as and to the extent reflected or reserved against the Company
Financial Statements; (ii) as set forth on Schedule 3.4(b) to the Company
Disclosure Schedule; (iii) those that are individually, or in the aggregate,


7


--------------------------------------------------------------------------------


not material and were incurred since December 31, 2005 in the ordinary course of
business consistent with prior practice; or (iv) open purchase or sales orders
or agreements for delivery of goods and services in the ordinary course of
business consistent with prior practice.

 

Section 3.5       Information Supplied. None of the information supplied or to
be supplied by the Company or the Company Stockholders for inclusion or
incorporation by reference in (i) the Form 8-K; (ii) the offering memorandum
prepared in connection with the Private Placement (the “Private Placement
Memorandum”) or (iii) the proxy statement prepared in connection with the
recapitalization and reorganization of the Company (the “Proxy Statement”) will,
at the time such documents are filed with the SEC or distributed to potential
investors, or at any time they are amended or supplemented, contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein not misleading.
Notwithstanding the foregoing, no representation or warranty is made by Company
or Company Stockholders with respect to statements made or incorporated by
reference in the Form 8-K, the Private Placement Memorandum or the Proxy
Statement based on information supplied by Purchaser.

 

Section 3.6       Board Approval. The Board of Directors of Company, by
resolutions duly adopted at a meeting duly called and held and not subsequently
rescinded or modified in any way, has unanimously (i) declared that this
Agreement and the other transactions contemplated hereby are advisable and in
the best interests of Company and the stockholders of Company, and (ii) approved
this Agreement and the transactions contemplated hereby.

 

Section 3.7      Vote Required. The affirmative vote of the holders of a
majority of the outstanding shares of the Company Stock entitled to vote upon
adoption of this Agreement, voting together as a single class (the “Required
Company Vote”) is the only vote of the holders of any class or series of
Company’s capital stock necessary to consummate the transactions contemplated
hereby, and all of the Company Stockholders have voted in favor of the
consummation of such transactions as part of the Required Company Vote.

 

Section 3.8       Brokers or Finders. No agent, broker, investment banker,
financial advisor or other firm or Person is or will be entitled to any broker’s
or finder’s fee or any other similar commission or fee in connection with any of
the transactions contemplated by this Agreement, based upon arrangements made by
or on behalf of Company.

 



 

Section 3.9

Litigation; Compliance with Laws.

 

(a)         Except as set forth in Section 3.9 of the Company Disclosure
Schedule, there is no suit, action, investigation or proceeding pending or, to
the Knowledge of Company or Stockholders, threatened, against or affecting
Company, nor is there any judgment, decree, injunction, rule or order of any
Governmental Entity or arbitrator outstanding against Company.

 

(b)         Company holds all permits, licenses, variances, exemptions, orders
and approvals of all Governmental Entities necessary for the operation of the
businesses of Company (the “Company Permits”). Company is in compliance with the
terms of the Company Permits. The businesses of Company are not being conducted
in violation of, and Company has not received


8


--------------------------------------------------------------------------------


any notices of violations with respect to, any law, ordinance or regulation of
any Governmental Entity. Since December 31, 2001 the Company has timely filed
all regulatory reports, schedules, statements, documents, filings, submissions,
forms, registrations and other documents, together with any amendments required
to be made with respect thereto, that each was required to file with any
Governmental Entity, including state health and regulatory authorities (“Company
Regulatory Filings”) and any applicable Federal regulatory authorities, and have
timely paid all Taxes, fees and assessments due and payable in connection
therewith. All such Company Regulatory Filings complied in all respects with
applicable law. Except as set forth in Section 3.9 of the Company Disclosure
Schedule, copies of which have been provided to Purchaser, Company has not
received any notice letters, deficiency notices or other communications
(including but not limited to adverse quality reports or reviews) from clients,
healthcare entities, jurisdictions, Governmental Entities or other parties that
receive services from, or provide services to, the Company.

 

(c)         Except as set forth in Section 3.9 of the Company Disclosure
Schedule, Persons employed or otherwise contracted with by the Company to
provide healthcare services hold all material permits, licenses, exemptions,
orders and approvals of all Governmental Entities necessary for such Persons to
function in the capacity for which they were employed or contracted.

 

Section 3.10    Absence of Certain Changes or Events; Certain Agreements
Affected by Agreement.

 

(a)         Except for liabilities incurred in connection with this Agreement or
the transactions contemplated hereby, since December 31, 2005, (i) Company has
conducted their business only in the ordinary course consistent with past
practice, (ii) there has not been any change, circumstance or event which has
had, or would reasonably be expected to have, individually or in the aggregate,
a Material Adverse Effect on Company and (iii) there has not been any action
taken by Company during the period from December 31, 2005 through the date of
this Agreement that, if taken during the period from the date of this Agreement
through the Closing without the consent of Purchaser, would constitute a breach.

 

(b)         Neither the execution and delivery of this Agreement nor the
consummation of the transactions contemplated hereby will: (i) result in any
material payment (including, without limitation, any severance, unemployment
compensation, golden parachute or bonus payment) becoming due to any director,
officer, stockholder, agent or employee of the Company or any other third party,
(ii) materially increase any benefits otherwise payable by the Company to its
officers, directors, stockholders or employees, (iii) result in the acceleration
of the time of payment or vesting of any such benefits or (iv) breach, cause an
event of default or give any third party any rights against the Company.

 

Section 3.11    Taxes.

 

(a)         Except as set forth in Section 3.11 of the Company Disclosure
Schedule, Company (A) has prepared in good faith and duly and timely filed
(taking into account any extension of time within which to file) all material
Tax Returns required to be filed by it and all such filed material Tax Returns
are complete and accurate in all material respects; (B) has paid all Taxes that
are due and payable (whether or not shown as due and payable on such filed Tax
Returns) or that Company is obligated to pay without the filing of a Tax Return;
(C) has paid all other assessments received to date in respect of Taxes other
than those being contested in


9


--------------------------------------------------------------------------------


good faith for which provision has been made in accordance with GAAP, (D) has
withheld from amounts owing to any employee, creditor or other Person all Taxes
required by law to be withheld and have paid over to the proper governmental
authority in a timely manner all such withheld amounts to the extent due and
payable; (E) has not waived any applicable statute of limitations with respect
to United States federal or state income or franchise Taxes and have not
otherwise agreed to any extension of time with respect to a United States
federal or state income or franchise Tax assessment or deficiency; (F) has never
been a member of any consolidated group for United States federal income tax
purposes, and (G) is not a party to any tax sharing agreement or arrangement
other than with each other and do not have any liability for the Taxes of any
other Person (other than Company). Except as set forth in Section 3.11 of the
Company Disclosure Schedule, (i) no liens for Taxes exist with respect to any of
the assets or properties of Company, except for statutory liens for Taxes not
yet due or payable or that are being contested in good faith, (ii) Company has
made available to Purchaser true, correct and complete copies of all material
federal, state and local Tax Returns filed by Company on which the statute of
limitations has not expired, (iii) Company has not been a party to a Section 355
transaction that could give rise to a Tax liability pursuant to Section 355(e)
of the Code and (iv) the income Tax Returns of Company have been examined by and
settled with (or received a “no change” letter from) the Internal Revenue
Service (or the applicable statute of limitations has expired) for all years
through 2005, and all material assessments for Taxes due with respect to such
completed and settled examinations or any concluded litigation have been fully
paid. Except as set forth in Section 3.11 of the Company Disclosure Schedule
(copies of which have been provided to Purchaser, if any), (i) there are not
being conducted or threatened in writing any material audits, examinations,
investigations, litigation, or other proceedings in respect of Taxes of Company;
(ii) no written notice of any audits, examinations, investigations, litigation
or other proceedings from any Taxing authority has been received by Company with
respect to a material amount of Taxes; (iii) Company has no material deferred
gains created by any other transaction, or has any material excess loss
accounts; and (iv) no written claim that could give rise to material Taxes has
been made by a taxing authority in a jurisdiction where the Company does not
file Tax Returns that the Company is or may be subject to taxation in that
jurisdiction. Company has made available to Purchaser correct and complete
copies of any audit report issued relating to income or franchise Taxes of
Company with respect to which the statute of limitations has not expired.
Company has not engaged in a “confidential corporate tax shelter” within the
meaning of Section 6111(d) of the Code and Treasury Regulation Section
301.6111-2, as in effect prior to the enactment of the American Jobs Creation
Act of 2004, or a “reportable transaction” within the meaning of Treasury
Regulation Section 1.6011-4(b).

 

(b)         None of the Company Stockholders are or will (to their Knowledge) be
subject to any audit, examination, investigation, litigation, or other
proceedings in respect of Taxes by any taxing authority.

 



 

Section 3.12

[intentionally omitted]

 

Section 3.13    Third-Party Contracts. All contracts with third-party payors
were entered into by the Company in the ordinary course of business. The Company
has properly charged and billed in accordance with the terms of those contracts
in all material respects, including, where applicable, billing and collection.


10


--------------------------------------------------------------------------------


Section 3.14    Required Filings. Company has made all Company Regulatory
Filings with all applicable Governmental Entities for the years ended December
31, 2003, 2004, and 2005 and for each quarterly and annual period ending after
December 31, 2005 and prior to the Closing Date (the “Company State Agency
Filings”).

 



 

Section 3.15

Affiliate Transactions.

 

(a)         Except as disclosed in Section 3.15 of the Company Disclosure
Schedule, there are no contracts, commitments, agreements, arrangements,
understandings or other transactions between Company on the one hand, and any
(i) officer or director of Company; (ii) record or beneficial owner of any
securities of Company; or (iii) affiliate (as such term is defined in Rule 12b-2
promulgated under the Exchange Act) of any such officer, director or beneficial
owner, on the other hand.

 

(b)         Section 3.15 of the Company Disclosure Schedule lists all loans to
any director, officer or affiliate (as defined above) of Company outstanding as
of the date hereof, including the date of the loan, the amount of the loan and
the date of any amendment to the terms of the loan.

 

Section 3.16   Health Insurance Portability and Accountability Act of 1996. To
the Company’s Knowledge, Company is, and Company’s business is being conducted,
in compliance in all material respects with the Health Insurance Portability and
Accountability Act of 1996, except as set forth in Section 3.16 of the Company
Disclosure Schedule.

 

Section 3.17    Off-Balance Sheet Arrangements. Section 3.17 of the Company
Disclosure Schedule describes, and Company has delivered to Purchaser copies of
the documentation creating or governing, all securitization transactions and
other “off-balance sheet arrangements” (as defined in Item 303(c) of
Regulation S-K of the SEC) that existed or were effected by Company since
December 31, 2005 in effect on the date hereof.

 

Section 3.18    Environmental Matters. Except as would not reasonably be
expected to have a Material Adverse Effect on Company individually or in the
aggregate, or as disclosed in Section 3.18 of the Company Disclosure Schedule,
(i) the operations of Company are and have been in compliance with all
applicable Environmental Laws and with all Environmental Permits; (ii) no
material written notice, notification, demand, request for information,
citation, summons, complaint or order has been received by, and no actions,
suits, claims, investigations or other proceedings under or pursuant to
Environmental Laws against Company is pending or, to the Knowledge of Company,
threatened, involving any real property currently or formerly owned, operated or
leased by Company; (iii) to the Knowledge of Company, no facts, circumstances or
conditions relating to, arising from, associated with or attributable to any
real property currently or formerly owned, operated or leased by Company or
operations of Company thereon would reasonably be expected to result in
Environmental Liabilities; (iv) no release, discharge, spillage or disposal of
any Hazardous Material and no soil, water or air contamination by any Hazardous
Material has occurred or is occurring in, from or on any real property owned,
operated or leased by Company in conditions or concentrations that would
reasonably be expected to result in


11


--------------------------------------------------------------------------------


Environmental Liabilities; and (v) Company has made available to Purchaser all
Environmental Reports in the possession or control of Company.

 

As used in this Agreement, “Environmental Laws” means any and all laws, rules,
orders, regulations, statutes, ordinances, guidelines, codes, decrees, or other
legally enforceable requirements (including, without limitation, common law) of
any Governmental Entity, regulating, relating to or imposing liability or
standards of conduct concerning protection of the environment or of human
health, including, without limitation, the Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. sections 9601 et seq., the Hazardous
Materials Transportation Act, 49 U.S.C. sections 1801 et seq., the Resource
Conservation and Recovery Act, 42 U.S.C. sections 6901 et seq., the Clean Water
Act, 33 U.S.C. sections 1251 et seq., the Clean Air Act, 42 U.S.C. sections 7401
et seq., the Toxic Substances Control Act, 15 U.S.C. sections 2601 et seq., the
Federal Insecticide, Fungicide and Rodenticide Act, 7 U.S.C. sections 136 et
seq. and the Oil Pollution Act of 1990, 33 U.S.C. sections 2701 et seq., as such
laws have been amended or supplemented as of the Closing Date, and the
regulations promulgated pursuant thereto as of the Closing Date, and all
analogous state or local statutes. As used in this Agreement, “Environmental
Liabilities” with respect to any Person means any and all liabilities of or
relating to such Person or any of its Subsidiaries (including any entity which
is, in whole or in part, a predecessor of such Person or any of such
Subsidiaries), whether vested or unvested, contingent or fixed, which (i) arise
under applicable Environmental Laws or with respect to Hazardous Materials and
(ii) arise from actions occurring or conditions existing on or prior to the
Closing Date. As used in this Agreement, “Environmental Permits” means any and
all permits, consents, licenses, approvals, registrations, notifications,
exemptions and any other authorization required under any applicable
Environmental Law. As used in this Agreement, “Environmental Report” means any
report, study, assessment or audit that addresses any issue of noncompliance
with any Environmental Law, or any Environmental Liability of Company or any of
its Subsidiaries. As used in this Agreement, “Hazardous Materials” means any
gasoline or petroleum (including crude oil or any fraction thereof) or petroleum
products, polychlorinated biphenyls, urea-formaldehyde insulation, asbestos,
pollutants, contaminants, radioactivity, and any other substances of any kind,
whether or not any such substance is defined as hazardous or toxic under any
Environmental Law, that is regulated pursuant to or could give rise to liability
under any applicable Environmental Law.

 



 

Section 3.19

Intellectual Property.

 

(a)         Except as would not reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect on Company or as disclosed in
Section 3.19 of the Company Disclosure Schedule, (a) Company exclusively owns,
is exclusively licensed or otherwise has the exclusive right to use (in each
case, free and clear of any Liens), all Intellectual Property used in, held for
use in, or necessary for the conduct of its business as currently conducted and
all Intellectual Property required for the continued conduct of its business;
(b) the operation of the business of each of Company, including, without
limitation, the use of any Intellectual Property by Company, does not infringe
on, misappropriate, or otherwise violate the rights of any Person and is in
accordance with any applicable license pursuant to which Company acquired the
right to use any Intellectual Property; (c) to the Knowledge of Company, no
Person is challenging or infringing on or otherwise violating any right of
Company with


12


--------------------------------------------------------------------------------


respect to any Intellectual Property owned by or licensed to Company; (d)
Company has not received any written notice of any claim or proceeding with
respect to any Intellectual Property used by Company and no Intellectual
Property owned or licensed by Company is being used or enforced in a manner that
would result in the abandonment, cancellation or unenforceability of such
Intellectual Property and all renewal and maintenance fees with respect thereto
have been duly paid; and (e) Company has taken reasonable measures to protect
the secrecy and confidentiality of all confidential information that Company
owns or which is used in, held for use in, or necessary for the conduct of
Company’s business as currently conducted, and such confidential information has
not been used, disclosed to or discovered by any Person except pursuant to valid
and appropriate non-disclosure and/or license agreements which have not been
breached.

 

(b)         For purposes of this Agreement, “Intellectual Property” shall mean
Company’s request for proposal software system, used to help Company plan and
execute bids on contracts (the “RFP System”), trademarks, service marks, brand
names, internet domain names, certification marks, trade dress and other
indications of origin, the goodwill associated with the foregoing and
registrations in any jurisdiction of, and applications in any jurisdiction to
register, the foregoing, including any extension, modification or renewal of any
such registration or application; inventions, methods and discoveries, whether
patentable or not, in any jurisdiction; patents, applications for patents
(including, without limitation, divisions, continuations, continued prosecution
applications, continuations in part and renewal applications), and any renewals,
extensions or reissues thereof, in any jurisdiction; trade secrets, confidential
information and know-how, and rights in any jurisdiction to limit the use or
disclosure thereof by any Person; writings, compilations, databases and other
works, whether copyrightable or not, in any jurisdiction; registrations or
applications for registration of copyrights in any jurisdiction, and any
renewals or extensions thereof; IT Assets, as applicable; and any similar
intellectual property or proprietary rights.

 

(c)         Section 3.19 of the Company Disclosure Schedule sets forth a list of
all material registrations, issuances, filings and applications for registration
or issuance of Intellectual Property owned or exclusively licensed to Company,
as well as material unregistered trademarks, software, firmware or middleware
owned or exclusively licensed to Company. To the extent indicated on such
schedule, such Intellectual Property has been duly registered in, filed in or
issued by the United States Patent and Trademark Office, United States Copyright
Office, a duly accredited and appropriate domain name registrar, the appropriate
offices in the various states of the United States and the appropriate offices
of other jurisdictions (foreign and domestic), and each such registration,
filing and issuance remains valid, enforceable and in full force and effect as
of the Closing Date. There are no actions that must be taken or payments that
must be made within 180 days following the Closing Date that, if not taken, will
materially and adversely affect the Intellectual Property listed on Section 3.19
of the Company Disclosure Schedule. Company has the exclusive right to file,
prosecute and maintain all applications and registrations with respect to such
Intellectual Property.

 

(d)         Section 3.19 of the Company Disclosure Schedule sets forth a correct
and complete list of all material licenses of Intellectual Property under which
Company is a (i) licensor or (ii) licensee (“IP Licenses”). Company is not in
material violation or breach of any IP


13


--------------------------------------------------------------------------------


Licenses. All of the IP Licenses are, to Company’s Knowledge, valid, enforceable
and in full force and effect.

 

(e)         Except as set forth in Section 3.19 of the Company Disclosure
Schedule, Company has not made any claim in writing of a violation,
infringement, misuse or misappropriation by any third party (including, without
limitation, any employee or former employee) of its rights to, or in connection
with any Intellectual Property, which claim is unresolved. Except as set forth
in Section 3.19 of the Company Disclosure Schedule or as contained in purchase
orders or license agreements entered into in the ordinary course of business,
Company has not entered into any agreement to indemnify any other Person against
any charge of infringement or misappropriation of any Intellectual Property.

 

(f)         Except as set forth in Section 3.19 of the Company Disclosure
Schedule, there are no interferences or other contested proceedings, either
pending or, to the Knowledge of Company threatened, in the United States
Copyright Office, the United States Patent and Trademark Office, or any
governmental authority (foreign or domestic) relating to any pending application
with respect to the Intellectual Property held for use or used in its business.

 

(g)         Company has secured valid written assignments from all Persons
(including, without limitation, consultants and employees) who contributed to
the creation or development of Intellectual Property owned by Company and its
Subsidiaries, of the rights to such contributions that it does not already own
by operation of law, except where the failure to obtain such assignment would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect on Company.

 

(h)         Except as would not reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect on Company, or as disclosed in
Section 3.19 of the Company Disclosure Schedule, (a) the IT Assets of Company
operate and perform in accordance with their documentation and functional
specifications and otherwise as required by Company in connection with Company’s
business; (b) to Company’s Knowledge, such IT Assets do not contain any “time
bombs,” “Trojan horses,” “back doors,” “trap doors,” “worms,” viruses, bugs,
faults, devices or elements that (i) enable or assist any person to access
without authorization such IT Assets or (ii) otherwise materially adversely
affect the functionality of such IT Assets; (c) Company has implemented
reasonable backup and disaster recovery technology consistent with industry
practices; and (d) to the Knowledge of Company, no Person has gained
unauthorized access to such IT Assets. None of the software, firmware or
middlewear of the IT Assets incorporates, includes, is embedded with, or is
dependent on any shareware, freeware or is otherwise covered by any public or
similar licensing regime.

 

(i)          For purposes of this Agreement, “IT Assets” means all computers,
computer software, firmware, middleware, servers, source code, object code,
development tools, workstations, routers, hubs, switches, data communications
lines, and all other information technology equipment, and all associated
documentation, which are used in or necessary for the conduct of Company’s
business as currently conducted.


14


--------------------------------------------------------------------------------


(j)          Company has made backups of all of its material proprietary
software and databases and has maintained such software and databases at a
secure off-site location. Except as set forth on Section 3.19 of the Company
Disclosure Schedule, Company has actual possession of all of the IT Assets they
use or that are necessary for the operation and continued operation of their
respective businesses.

 

(k)        The Company’s collection and use of information from its customers
and other Persons (“Customer Information”) is in compliance with all applicable
laws and industry standards and practice, and to the Company’s Knowledge,
Company does not use Customer Information in an unlawful manner or in a manner
that violates the privacy rights of its customers, except where the failure to
so comply would not reasonably be expected to have a Material Adverse Effect on
Company. The Company has adequate security measures in place to protect Customer
Information from illegal access to and use by third parties or use by third
parties in a manner that violates the privacy rights of their customers and
other such Persons.

 

(l)          RFP System. The RFP System is used by the Company, is restricted as
to who may use it, and the only persons able to access and use the RFP System
are Ronald Grubman, Richard Olson and Howard Haft. To the Company’s Knowledge,
the Company’s use of the RFP System is in compliance with all applicable laws
and the Company does not use the RFP System in an unlawful manner or in a manner
that violates the proprietary rights of any third parties.

 

Section 3.20    Certain Agreements. Section 3.20 of the Company Disclosure
Schedule lists, as of the date hereof, each of the following contracts,
agreements or arrangements, whether written or oral, to which Company is a party
or by which it is bound (collectively, the “Company Material Contracts”): (i)
any “material contract” (as such term is defined in Item 601(b)(10) of
Regulation S-K under the Exchange Act); (ii) all Jurisdictional Healthcare
Agreements, all third-party healthcare service provider or referral contracts,
including any amendments or extensions thereto; (iii) all service contracts
based on number of inmates or prisoners serviced; (iv) promissory notes, loans,
agreements, indentures, evidences of indebtedness or other instruments providing
for the lending of money, whether as borrower, lender or guarantor (it being
understood that trade payables, ordinary course business funding mechanisms
between Company and its customers and providers shall not be considered
indebtedness for purposes of this provision); (v) any contract or other
agreement expressly restricting the payment of dividends or the repurchase of
stock or other equity; (vi) collective bargaining contracts; (vii) joint
venture, partnership agreements or other similar agreements; (viii) any contract
for the pending acquisition, directly or indirectly (by merger or otherwise), of
any entity or business; (ix) any contract, agreement or policy for reinsurance;
(x) leases for real or personal property not cancelable by Company (without
premium or penalty) within 12 months; (xi) all Contracts to which Company is a
party granting any license to intellectual property (other than trade and
service marks); (xii) all confidentiality and non-solicitation agreements (other
than in the ordinary course of business), agreements by Company not to acquire
assets or securities of a third party or agreements by a third party not to
acquire assets or securities of Company; (xiii) any Contract, other than any
insured customer contracts that requires consent of a third party in the event
of or with respect to this Agreement and the transactions contemplated thereby,
including in order to avoid termination or loss of benefits under any such
Contract; (xiv) any non-competition agreement or any other agreement or
arrangement that by its terms (A) limits or


15


--------------------------------------------------------------------------------


otherwise restricts Company or any successor thereto or (B) would, after the
Closing, limit or otherwise restrict Company or Purchaser including the
Surviving Corporation or any successor thereto, from engaging or competing in
any line of business or in any geographic area; (xv) any Contract with any
Person with whom the Company does not deal at arm’s length or any agreement with
any of the Company Stockholders; (xvi) any Contract providing for the
indemnification of any officer, director, employee or agent; (xvii) any Contract
or order with or from a Governmental Entity; (xvi) all outsourcing and specialty
vendor Contracts; and (xvii) all employment contracts, consulting agreements,
representative agreements, service contracts and similar agreements to which the
Company is a party. Company has previously made available to Purchaser complete
and accurate copies of each Company Material Contract listed, or required to be
listed, in Section 3.20 of the Company Disclosure Schedule (including all
amendments, modifications, extensions, renewals, guarantees or other Contracts
with respect thereto, but excluding certain names, terms and conditions that
have been redacted in compliance with applicable laws governing the sharing of
information or otherwise). All Company Material Contracts are in the written
form previously provided or made available to Purchaser. The Company has
performed all of the material obligations required to be performed by it as of
the date hereof and is entitled to all benefits under, and is not alleged to be
in material breach or default in respect of any Company Material Contract. All
of the Company Material Contracts are valid and binding and in full force and
effect (except those which are cancelled, rescinded or terminated after the date
hereof in accordance with their terms), except where the failure to be in full
force and effect, individually or in the aggregate would not reasonably be
expected to have a Material Adverse Effect on Company. To the Knowledge of
Company, no Person is challenging the validity or enforceability of any Company
Material Contract, except such challenges which, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect on
Company. Company has not, and to the Knowledge of Company, as of the date
hereof, none of the other parties thereto, have violated any provision of, or
committed or failed to perform any act which (with or without notice, lapse of
time or both) would constitute a default under the provisions of, any Company
Material Contract, except for those violations and defaults which, individually
or in the aggregate, would not reasonably be expected to have a Material Adverse
Effect on Company.

 

Section 3.21    Healthcare Laws. The Company has complied, and is in compliance,
with all material federal, state or local laws, statutes, codes, or ordinances
relating to healthcare regulatory matters, including without limitation (A) 42
U.S.C. Sections 1320a-7, 7a and 7b, which are commonly referred to as the
“Federal Anti-Kickback Statute” (B) 42 U.S.C. Section 1395nn, which is commonly
referred to as the “Stark Statute” and (C) § 31 U.S.C Sections 3729-3733, which
is commonly referred to as the “Federal False Claims Act”.

 

(a)          Titles XVIII and XIX of the Social Security Act, implementing
regulations and program manuals; and (E) 42 U.S.C. Sections 1320d-1320d-8 and 42
C.F.R. Sections 160, 162 and 164, which is commonly referred to as HIPAA (the
foregoing hereinafter collectively referred to as “Healthcare Laws”) applicable
to the Company’s operations. The Company has maintained all records required to
be maintained in connection with the Medicare and Medicaid programs established
under Titles XVIII and XIX of the Social Security Act, the Civilian and Medical
Program of the Uniform Services (the “CHAMPUS Program”), and the Tricare Program
and such other similar federal, state or local reimbursement or governmental
programs for which


16


--------------------------------------------------------------------------------


the Company is eligible (the foregoing hereinafter referred to collectively as
the “Governmental Programs”) as required by applicable Healthcare Laws, the
failure of which to maintain has had or would reasonably be expected to have a
Material Adverse Effect.

 

(b)         Without limiting the foregoing, neither the Company, nor, to the
knowledge of the Company, any of the Company Stockholders, has engaged in any
activities that are prohibited under 42 U.S.C. Sections 1320a-7, 1320a-7a,
1220a-7b, 1395nn, and 1396b, 31 U.S.C. Sections 3729-3733, the federal
CHAMPUS/TRICARE statute, or any other federal or state statutes related to false
or fraudulent claims, the regulations promulgated pursuant to such statutes, or
any related state or local statutes or regulations, including the following:

 

(i)           knowingly and willfully making or causing to be made any false
statement or representation of material fact in any application for any benefit
or payment;

 

(ii)        knowingly and willfully making or causing to be made any false
statement or representation of a material fact for use in determining rights to
any benefit or payment;

 

(iii)       failing to disclose knowledge by a claimant of the occurrence of any
event affecting the initial or continued right to any benefit or payment on its
own behalf or on behalf of another, with intent to fraudulently secure such
benefit or payment; or

 

(iv)        knowingly and willfully soliciting or receiving any remuneration
(including any kickback, bribe or rebate), directly or indirectly, overtly or
covertly, in cash or in kind or offering to pay or receive such remuneration in
return for (1) referring an individual for the furnishing or arranging for the
furnishing of any item or service for which payment may be made in whole or in
part by any Governmental Programs, or (2) purchasing, leasing, or ordering or
arranging for or recommending the purchasing, leasing or ordering of any good,
facility, service or item for which payment may be made in whole or in part by a
Governmental Program.

 

(c)         Section 3.21 of the Company Disclosure Schedule lists all financial
relationships (whether or not memorialized in writing) that the Company has with
any physician or an immediate family member of a physician which is material to
the Company’s operations. For purposes of this Section 3.21, the term “financial
relationship” has the meaning set forth in 42 U.S.C. Section 1395nn.

 

(d)        The Company is certified for participation and reimbursement and
qualified as a participating provider under the Governmental Programs set forth
on Section 3.21 of the Company Disclosure Schedule, however, the Company does
not receive direct reimbursement from the Medicare and Medicaid programs
established under Titles XVIII and XIX of the Social Security Act, rather the
Company enters into and maintains individual contracts/agreements with the
County governments whereby payment is made directly to the Company for any
services rendered. The Company has current provider numbers and provider
agreements for such Governmental Programs and for any such as are set forth on
Section 3.21 of the Company Disclosure Schedule. There are no pending appeals,
overpayment determinations, challenges, audits, litigation, or notices of intent
to open Governmental Programs’ claim determinations or other reports required to
be filed by the Company, except for such appeals of individual claim


17


--------------------------------------------------------------------------------


denials that occur in the ordinary course of business. The Company has not
received any notice indicating that its qualification as a participating
provider may be terminated or withdrawn nor has any reason to believe that such
qualification may be terminated or withdrawn. The Company has timely filed all
claims or other reports required to be filed with respect to the purchase of
products or services by third-party payors (including Governmental Programs),
and all such claims or reports are complete and accurate in all material
respects. The Company has no liability to any payor with respect thereto, except
for liabilities incurred in the Ordinary Course of Business.

 



 

(e)

To the knowledge of the Company, no shareholder or employee of the Company:

 

(i)          has been convicted of or charged with any violations of law related
to Medicare, Medicaid, any other Federal Health Care Program (as defined in 42
U.S.C. Section 1320a-7b(f)), or any other Governmental Program;

 

(ii)         has been convicted of, charged with, or investigated for any
violation of law related to fraud, theft, embezzlement, breach of fiduciary
responsibility, financial misconduct, obstruction of an investigation, or
controlled substances;

 

(iii)        is excluded, suspended or debarred from participation, or is
otherwise ineligible to participate, in any Governmental Program or has
committed any violation of law which is reasonably expected to serve as the
basis for any such exclusion, suspension, debarment or other ineligibility; or

 



 

(iv)

has violated or is presently in violation of any Healthcare Laws.

 



 

Section 3.22

Employee Benefit Plans.

 

(a)         All domestic and foreign benefit and compensation plans, programs,
contracts, commitments, practices, policies and arrangements that have been
established, maintained or contributed to (or with respect to which an
obligation to contribute has been undertaken) or with respect to which any
potential liability is borne by Company, including, but not limited to,
“employee benefit plans” within the meaning of Section 3(3) of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), and deferred
compensation, stock option, stock purchase, restricted stock, stock appreciation
rights, stock based, incentive and bonus plans (the “Company Plans”), are listed
in Section 3.22 of the Company Disclosure Schedule. Correct and complete copies
of the following documents, with respect to each of the Company Plans have been
delivered or made available to Purchaser by Company, to the extent applicable:
(i) any Company Plans, together with all amendments and attachments thereto
(including, in the case of any Company Plan not set forth in writing, a written
description thereof); (ii) all trust documents, declarations of trust and other
documents establishing other funding arrangements, and all amendments thereto
and the latest financial statements thereof; (iii) the most recent annual report
on IRS Form 5500 for each of the past three years and all schedules thereto and
the most recent actuarial report; (iv) the most recent IRS determination letter;
(v) summary plan descriptions and summaries of material modifications; (vi) the
two most recently prepared actuarial valuation reports; (vii) all minutes with
respect to meetings of each Company Plans’


18


--------------------------------------------------------------------------------


administrative committee and/or plan administrator for the past three years; and
(viii) all contracts and agreements relating to each Company Plan.

 

(b)         Except as set forth in Section 3.22 of the Company Disclosure
Schedule: (A) each Company Plan, other than any “multiemployer plans” within the
meaning of Section 3(37) of ERISA (“Multiemployer Plans”), is in compliance with
ERISA, the Code and other applicable laws, except to the extent that any
non-compliance would not result in material liability to Company; (B) each
Company Plan subject to ERISA (the “Company ERISA Plans”) that is an “employee
pension benefit plan” within the meaning of Section 3(2) of ERISA (a “Company
Pension Plan”) and that is intended to be qualified under Section 401(a) of the
Code, has received a favorable determination or opinion letter from the IRS
covering all Tax law changes prior to the Economic Growth and Tax Relief
Reconciliation Act of 2001 or has applied to the IRS for such favorable
determination or opinion letter within the applicable remedial amendment period
under Section 401(b) of the Code, and Company is not aware of any circumstances
likely to result in the loss of the qualification of such Company Pension Plan
under Section 401(a) of the Code; (C)  Company has not engaged in a transaction
with respect to any Company ERISA Plan that, assuming the taxable period of such
transaction expired as of the date hereof, could subject Company, the Surviving
Corporation, or any of their Subsidiaries to a material Tax or material penalty
imposed by either Section 4975 of the Code or Section 409 or 502(i) of ERISA and
Company has no material liability under the Code with respect to any Company
Plans, including any liability under any other provision of Chapter 43 of the
Code; and (D) Company has not incurred nor reasonably expects to incur a
material Tax or penalty imposed by Section 4980F of the Code or Section 502 of
ERISA.

 

(c)         Except as set forth in Section 3.22 of the Company Disclosure
Schedule: (A) no material liability under Subtitle C or D of Title IV of ERISA
has been or is reasonably expected to be incurred by Company with respect to any
ongoing, frozen or terminated “single-employer plan,” within the meaning of
Section 4001(a)(15) of ERISA (“Single-Employer Plan”) currently maintained or
contributed to (or with respect to which an obligation to contribute has been
undertaken) or with respect to which any potential liability is borne by any of
them, or the Single-Employer Plan of any entity which is considered one employer
with Company under Section 4001 of ERISA or Section 414 of the Code (a “Company
ERISA Affiliate”); (B) Company has not incurred any material withdrawal
liability (including any contingent or secondary withdrawal liability) with
respect to a Multiemployer Plan under Subtitle E of Title IV of ERISA
(regardless of whether based on contributions of a Company ERISA Affiliate) that
has not been satisfied in full and no condition or circumstance has existed that
presents a material risk of the occurrence of any withdrawal from or the
partition, termination, reorganization or insolvency of any such Multiemployer
Plan which could result in any material liability to Company; and (C) no notice
of a “reportable event,” within the meaning of Section 4043 of ERISA has
occurred or is expected to occur for any Company Pension Plan or by any Company
ERISA Affiliate that would reasonably be expected to result in material
liability to Company.

 

(d)          Except as set forth in Section 3.22 of the Company Disclosure
Schedule: (A) all contributions required to be made under the terms of any
Company Plan, as of the date hereof, have been timely made or have been
reflected in the Company Financial Statements, except to the extent that failure
to make such contribution would not result in material liability to


19


--------------------------------------------------------------------------------


Company; (B) neither any Company Pension Plan nor any Single-Employer Plan of a
Company ERISA Affiliate has an “accumulated funding deficiency” (whether or not
waived) within the meaning of Section 412 of the Code or Section 302 of ERISA
and neither Company nor any Company ERISA Affiliate has applied for or obtained
funding waiver; (C) it is not reasonably anticipated that required minimum
contributions to any Company Pension Plan under Section 412 of the Code will be
materially increased by application of Section 412(l) of the Code; and (D) 
Company has not provided, or is not required to provide, security to any Company
Pension Plan or to any Single-Employer Plan of a Company ERISA Affiliate
pursuant to Section 401(a)(29) of the Code.

 

(e)         Except as would not reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect on Company or except as set forth in
Section 3.22 of the Company Disclosure Schedule, as of the date hereof, there is
no pending or, to the Knowledge of Company, threatened, litigation relating to
the Company Plans.

 

(f)         Except as disclosed in Section 3.22 of the Company Disclosure
Schedule, or as would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect on Company, there has been no amendment to,
announcement by Company relating to, or change in employee participation or
coverage under, any Company Plan which would increase materially the expense of
maintaining such plan above the level of the expense incurred therefor for the
most recent fiscal year. Except as set forth in Schedule 3.22, neither the
execution of this Agreement, stockholder approval of this Agreement nor the
consummation of the transactions contemplated hereby will (v) entitle any
employees of Company to severance pay or any increase in severance pay upon any
termination of employment after the date hereof, (w) accelerate the time of
payment or vesting or result in any payment or funding (through a grantor trust
or otherwise) of compensation or benefits under, increase the amount payable or
result in any other material obligation pursuant to, any of the Company Plans,
(x) limit or restrict the right of Company to merge, amend or terminate any of
the Company Plans, (y) cause Company to record additional compensation expense
on its income statement with respect to any outstanding stock option or other
equity-based award or (z) result in payments under any of the Company Plans
which would not reasonably be expected to be deductible under Section 162(m) or
Section 280G of the Code.

 

(g)         Each Company Plan which is a “nonqualified deferred compensation
plan” (within the meaning of Section 409A of the Code) that Company is a party
to has been operated since January 1, 2005 in compliance with Section 409A of
the Code and IRS Notice 2005-1.

 

(h)         Company has classified all individuals who perform or who have
performed services for them correctly under each Company Plan, ERISA, the Code
and other applicable law as common law employees, independent contractors or
leased employees, except to the extent that any misclassification would not
reasonably be expected to result in material liability to Company.

 

Section 3.23   Labor Matters. Except as set forth in Section 3.23 of the Company
Disclosure Schedule, (i) as of the date hereof Company is not a party to, or
bound by, any collective bargaining agreement, contract or other agreement or
understanding with a labor union


20


--------------------------------------------------------------------------------


or labor organization (other than contracts or other agreements or
understandings with labor unions or labor organizations in connection with
products and services offered and sold to such unions and organizations by
Company); (ii)  Company is not the subject of any proceeding asserting that it
has committed an unfair labor practice or sex, age, race or other discrimination
or seeking to compel it to bargain with any labor organization as to wages or
conditions of employment, which, individually or in the aggregate, would
reasonably be expected to have a Material Adverse Effect on Company; (iii) there
are no current or, to the Knowledge of Company, threatened organizational
activities or demands for recognition by a labor organization seeking to
represent employees of Company, or labor strike and no such activities have
occurred during the past 24 months; (iv) no grievance, arbitration, complaint or
investigation relating to labor or employment matters is pending or, to the
Knowledge of Company, threatened against Company which, individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect on
Company; (v) Company is in material compliance with all applicable laws
(domestic and foreign), agreements, contracts, and policies relating to
employment, employment practices, wages, hours, and terms and conditions of
employment, Company has materially complied in all respects with its payment
obligations to all employees of Company in respect of all wages, salaries,
commissions, bonuses, benefits and other compensation due and payable to such
employees under any Company policy, practice, agreement, plan, program or any
statute or other law, except to the extent that any noncompliance, either
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect on Company; (vii) Company is in material compliance with
its obligations pursuant to the Worker Adjustment and Retraining Notification
Act of 1988 to the extent applicable, and all other employee notification and
bargaining obligations arising under any collective bargaining agreement or
statute, except to the extent that any noncompliance, either individually or in
the aggregate, would not reasonably be expected to have a Material Adverse
Effect on Company; (viii) the Company has no obligations under COBRA with
respect to any former employees or qualifying beneficiaries thereunder, except
obligations that would not have a Material Adverse Effect on the Company; and
(ix) no employees, consultants or contract employees of the Company are in
violation of any term of any employment contract, patent disclosure agreement,
enforceable non-competition agreement, or any enforceable restrictive covenant
to a former employer relating to the right of any such employee to be employed
by the Company because of the nature of the business conducted or presently
proposed to be conducted by the Company or to the use of trade secrets or
proprietary information of others. No employees, consultants or contract
employees who are considered key to the operations or the business of the
Company have given notice to the Company, nor is the Company otherwise aware
that any such employee intends to terminate his or her employment, consultancy
or contract with the Company. Section 3.23 of the Company Disclosure Schedule
contains a complete and accurate list of the employees, consultants and contract
employees of the Company as of the date hereof, as well as the base pay or
hourly rate paid to such employees, consultants and contract employees as of the
date hereof (including any raises or bonuses paid or payable to such persons
since December 31, 2005). Company has provided to Purchaser copies of all
written contracts (including any amendments and extensions) with its health site
administrators, as well as copies of the written contracts (including any
amendments and extensions) it has with its top 10 most highly paid employees.
Company has paid all applicable federal withholding, state, county and other
Taxes related to its employees, consultants and contract employees which it is
required to pay as of the Closing Date.


21


--------------------------------------------------------------------------------


Section 3.24    Insurance. Section 3.24 of the Company Disclosure Schedule
contains a list of, and Company has provided or made available to Purchaser,
true, correct and complete copies of its primary director and officer and
employee and officer insurance policies and will make available to Purchaser,
prior to the Closing Date, true and complete copies of all material policies of
insurance to which Company is a beneficiary or named insured. Company maintains
insurance coverage with reputable insurers in such amounts and covering such
risks as are in accordance with normal industry practice for companies engaged
in businesses similar to that of Company (taking into account the cost and
availability of such insurance).

 

Section 3.25     Absence of Sensitive Payments. Neither the Company nor any of
its directors, officers, agents, or employees has made or has agreed to make:

 

(a)          any contributions, payments or gifts of funds or property to any
governmental official, employee or agent where either the payment or the purpose
of such contribution, payment or gift was or is illegal under the laws of the
United States, any state thereof, or any jurisdiction (foreign or domestic); or

 

(b)          any contribution or expenditure, or has reimbursed any political
gift or contribution or expenditure made by any other Person to candidates for
public office, whether federal, state or local (foreign or domestic) where such
contributions were or would be a violation of applicable law.

 

Section 3.26    Investigation by the Company and the Company Stockholders. The
Company and the Company Stockholders have conducted their own independent
investigation, review and analysis of the business, operations, assets,
liabilities, results of operations, financial condition, and prospects of the
Purchaser, which investigation, review and analysis was done by the Company and
its Affiliates and, to the extent the Company deemed appropriate, by the
Company’s representatives. The Company and the Company Stockholders have read
and analyzed Purchaser’s publicly-available filings with the Securities and
Exchange Commission including, without limitation, all risk factors contained in
such filings. The Company and the Company Stockholders acknowledge that it and
its representatives have been provided adequate access to the personnel,
properties, premises and records of the Purchaser and its subsidiaries as they
have requested for such purpose. In entering into this Agreement, the Company
acknowledges that it has relied solely upon the aforementioned investigation,
review and analysis and not on any factual representations or opinions of the
Purchaser’s or any of the Purchaser’s representatives (except the specific
representations and warranties of the Purchaser set forth in this Agreement).
The Company and the Company Stockholders have formed an independent judgment
concerning the Purchaser.

 

Section 3.27     Company Disclosure Schedule. It is understood and agreed that
any disclosure in the Company Disclosure Schedule shall qualify the disclosure
under the specific section number referred to in the Company Disclosure Schedule
as well as all other sections in this Agreement when it is reasonably apparent
from a reading of such disclosure that it also qualifies or applies to such
other sections. The Company shall make all reasonable efforts to specifically
cross reference in the Company Disclosure Schedule all sections where a
particular disclosure qualifies or applies.


22


--------------------------------------------------------------------------------


Section 3.28    Investment Intent; Accredited Investor Status. The Company
Stockholders represent and warrant that they are acquiring the Pace Stock for
their own accounts and not with a view to their distribution within the meaning
of Section 2(11) of the Securities Act. Each of the Company Stockholders is
either (i) an individual whose net worth, or joint net worth with his or her
spouse, presently exceeds $1,000,000, or (ii) an individual who had an income in
excess of $200,000 in each of the two most recent years, or joint income with
his spouse in excess of $300,000 in each of those years (in each case including
foreign income, tax exempt income and full amount of capital gains and losses
but excluding any income of other family members and any unrealized capital
appreciation) and has a reasonable expectation of reaching the same income level
in the current year, and is capable of evaluating the merits and risks of his
respective investments and each has the ability and capacity to protect his
respective interests.

 

Section 3.29     Compliance with Insider Trading Laws. As of the Closing Date,
the Company, the Company Stockholders and their respective Affiliates have not
purchased or sold any securities of the Purchaser prior to the Closing.

 

Section 3.30     Reliance. In addition to the foregoing, the placement agent and
the investors in the Private Placement, as defined in Section 7.1(d) hereof,
shall be entitled to rely on all of the representations, warranties and
covenants made by the Company to the Purchaser hereunder, as if such
representations, warranties and covenants were made directly to the placement
agent and the investors. The Company Stockholders have provided assistance to
the Purchaser in preparing the offering documents for use by the Purchaser in
the Private Placement to ensure that with respect to the Company, the offering
documents do not contain any material misstatement of fact or omit to state a
material fact regarding the Company.

 


ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF PURCHASER

 

Except as disclosed in the Purchaser Disclosure Schedule or as specifically
provided for in this Article IV, Purchaser hereby represents and warrants to the
Company Stockholders as follows:

 

Section 4.1     Organization, Standing and Power. Purchaser is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Iowa, has the requisite power and authority to own, lease and operate
its properties and to carry on its business as now being conducted.

 

Section 4.2      Capital Structure. The authorized capital stock of Purchaser
consists of (a) 20,000,000 shares of Pace Common Stock, of which 5,716,074
shares were issued and outstanding as of the date hereof and (b) 5,000,000
shares of preferred stock, no par value, consisting of 1,000,000 shares of
preferred stock and 4,000,000 shares of Series A Convertible Preferred Stock, of
which 2,875,000 are issued and outstanding as of the date hereof. All issued and
outstanding shares of the capital stock of Purchaser are duly authorized,
validly issued, fully


23


--------------------------------------------------------------------------------


paid and nonassessable, and no class of capital stock is entitled to (or has
been issued in violation of) preemptive rights. As of the date hereof, there are
outstanding stock options and warrants to purchase an aggregate of 750,000
shares of Pace Common Stock, and no other rights to acquire capital stock from
Purchaser. All shares of Pace Common Stock to be issued in connection with this
Agreement and the other transactions contemplated hereby will, when issued in
accordance with the terms hereof, have been duly authorized, be validly issued,
fully paid and non-assessable, free and clear of all Liens.

 



 

Section 4.3

Authority; No Conflicts.

 

(a)         Purchaser has all requisite corporate power and authority to enter
into this Agreement and to consummate the transactions contemplated hereby,
including, without limitation, the issuance of the shares of Purchaser Common
Stock to be issued in the Pursuant to this Agreement (the “Share Issuance”). The
execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby have been duly authorized by all necessary
corporate action on the part of Purchaser. This Agreement has been duly executed
and delivered by Purchaser and, assuming that this Agreement constitutes a valid
and binding agreement of Company, constitutes a valid and binding agreement of
Purchaser, enforceable against it in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium and similar laws relating to or affecting creditors generally or by
general equity principles (regardless of whether such enforceability is
considered in a proceeding in equity or at law) or by an implied covenant of
good faith and fair dealing.

 

(b)        The execution and delivery of this Agreement by Purchaser does not,
and the consummation by Purchaser of the other transactions contemplated hereby
will not, conflict with, or result in any violation of, or constitute a default
(with or without notice or lapse of time, or both) under, or give rise to a
right of termination, amendment, cancellation or acceleration of any obligation
or the loss of a material benefit under, or the creation of a Lien on any assets
(any such conflict, violation, default, right of termination, amendment,
cancellation or acceleration, loss or creation, is hereinafter referred to as a
“Violation”) pursuant to: (A) any provision of the articles of incorporation or
bylaws of Purchaser or (B) except as would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect on Purchaser, and
subject to obtaining or making the consents, approvals, orders, authorizations,
registrations, declarations and filings referred to in paragraph (iii) below,
any loan or credit agreement, note, mortgage, bond, indenture, lease, benefit
plan or other agreement, obligation, instrument, permit, concession, franchise,
license, judgment, order, decree, statute, law, ordinance, rule or regulation
applicable to Purchaser or its properties or assets.

 

(c)          No consent, approval, order or authorization of, or registration,
declaration or filing with, any national, state, municipal, local or foreign
government, any instrumentality, subdivision, court, administrative agency or
commission or other authority thereof, or any quasi-governmental or private body
exercising any regulatory, taxing, importing or other governmental or
quasi-governmental authority (a “Governmental Entity”) or expiry of any related
waiting period is required by or with respect to Purchaser in connection with
the execution and delivery of this Agreement by Purchaser or the consummation of
the other transactions contemplated


24


--------------------------------------------------------------------------------


hereby, except for those required under or in relation to (A)  state securities
or “blue sky” laws (the “Blue Sky Laws”); (B) the Securities Act of 1933, as
amended, and the rules and regulations promulgated thereunder (the “Securities
Act”); (C) the Exchange Act; and (D) such consents, approvals, orders,
authorizations, registrations, declarations and filings and expiry of waiting
periods the failure of which to make or obtain or expire would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect on
Purchaser. Consents, approvals, orders, authorizations, registrations,
declarations and filings required under or in relation to any of the foregoing
clauses (A) through (D) are hereinafter referred to as “Necessary Consents.”

 



 

Section 4.4

Reports and Financial Statements.

 

(a)         Purchaser has filed all required registration statements, reports,
schedules, forms, statements and other documents required to be filed by it with
the SEC since January 1, 2004 (collectively, as they have been amended since the
time of their filing and including all exhibits thereto, the “Purchaser SEC
Reports”). None of the Purchaser SEC Reports, as of their respective dates (and,
if amended or superseded by a filing prior to the date of this Agreement or the
Closing Date, then on the date of such filing), contained any untrue statement
of a material fact or omitted to state a material fact required to be stated
therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading. Each of the financial
statements (including the related notes) included in the Purchaser SEC Reports
presents fairly, in all material respects, the consolidated financial position
and consolidated results of operations and cash flows of Purchaser as of the
respective dates or for the respective periods set forth therein, all in
conformity with GAAP applied on a consistent basis throughout the periods
involved except as otherwise noted therein, and subject, in the case of the
unaudited interim financial statements, to normal and recurring adjustments that
were not or are not expected to be material in amount, and lack footnote
disclosure. All of such Purchaser SEC Reports (including any financial
statements included or incorporated by reference therein), as of their
respective dates (and as of the date of any amendment to the respective
Purchaser SEC Report), complied as to form in all material respects with the
applicable requirements of the Securities Act and the Exchange Act and the rules
and regulations promulgated thereunder.

 

(b)         Except (A) to the extent reflected in the balance sheet of Purchaser
included in the Purchaser SEC Report last filed prior to the date hereof or
(B) incurred in the ordinary course of business since the date of the balance
sheet referred to in the preceding clause (A), Purchaser does not have any
liabilities or obligations of any nature, whether known or unknown, absolute,
accrued, contingent or otherwise and whether due or to become due, that have or
would reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect on Purchaser.

 



 

Section 4.5

Information Supplied.

 

(a)          None of the information supplied or to be supplied by Purchaser for
inclusion or incorporation by reference in the Current Report on Form 8-K be
filed with the SEC by Purchaser in connection with the Sale, or any of the
amendments or supplements thereto (collectively, the “Form 8-K”), the Private
Placement Memorandum or the Proxy Statement will,


25


--------------------------------------------------------------------------------


at the time such documents are filed with the SEC or distributed to potential
investors, or at any time they are amended or supplemented, contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein not misleading. Such
documents will comply as to form in all material respects with the requirements
of the Exchange Act and the Securities Act and the rules and regulations of the
SEC thereunder.

 

(b)         Notwithstanding the foregoing provisions of this Section 4.5, no
representation or warranty is made by Purchaser with respect to statements made
or incorporated by reference in the Form 8-K, the Private Placement Memorandum
or the Proxy Statement based on information not supplied by it.

 

Section 4.6      Absence of Certain Changes or Events. Except for liabilities
incurred in connection with this Agreement or the transactions contemplated
hereby, since March 31, 2006, there has not been any change, circumstance or
event which has had, or would reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect on Purchaser.

 

Section 4.7       Board Approval. The Board of Directors of Purchaser, by
resolutions duly adopted at a meeting duly called and held and not subsequently
rescinded or modified in any way, has unanimously approved this Agreement and
the transactions contemplated hereby.

 

Section 4.8       Investigation by the Purchaser. The Purchaser has conducted
its own independent investigation, review and analysis of the business,
operations, assets, liabilities, results of operations, financial condition, and
prospects of the Company, which investigation, review and analysis was done by
the Purchaser and its Affiliates and, to the extent the Purchaser deemed
appropriate, by the Purchaser’s representatives. The Purchaser acknowledges that
it and its representatives have been provided adequate access to the personnel,
properties, premises and records of the Company and its subsidiaries as it has
requested for such purpose. In entering into this Agreement, the Purchaser
acknowledges that it has relied solely upon the aforementioned investigation,
review and analysis and not on any factual representations or opinions of the
Company’s or any of the Company’s representatives (except the specific
representations and warranties of the Company and the Company Stockholders set
forth in this Agreement). The Purchaser has formed an independent judgment
concerning the Company and the Stockholders.

 


ARTICLE V

COVENANTS RELATING TO CONDUCT OF BUSINESS

 

Section 5.1       Conduct of Business of Company Pending the Closing. Company
and Company Stockholders covenant and agree that, during the period from the
date hereof to the Closing and except as otherwise agreed to in writing by
Purchaser or as expressly contemplated by this Agreement, the business of
Company shall be conducted only in, and Company shall not take any action except
in, the ordinary course of business and in a manner consistent with past
practice and in compliance with applicable laws; and Company, except as
expressly contemplated by this Agreement, shall use its commercially reasonable
efforts to preserve substantially intact the business organization of Company,
to keep available the


26


--------------------------------------------------------------------------------


services of the present officers and employees and to preserve the present
relationships of Company with such of the customers, suppliers, licensors,
licensees, or distributors with which Company has significant business
relations. By way of amplification and not limitation, without the prior written
consent of Purchaser (which shall not be unreasonably withheld or delayed) the
Company shall not, between the date of this Agreement and the Closing, except as
set forth in Section 5.1 of the Company Disclosure Schedule, directly or
indirectly do, or propose or commit to do, any of the following:

 

(a)         Amend its certificate of incorporation or bylaws or equivalent
organizational documents unless agreed to by Purchaser;

 

(b)         Issue, deliver, sell, pledge, dispose of or encumber, or authorize
or commit to the issuance, sale, pledge, disposition or encumbrance of, any
shares of capital stock of any class, or any options, warrants, convertible
securities or other rights of any kind to acquire any shares of capital stock,
or any other ownership interest (including but not limited to stock appreciation
rights or phantom stock), of Company;

 

(c)         Declare, set aside, make or pay any dividend or other distribution,
payable in cash, stock, property or otherwise, with respect to any of its
capital stock;

 

(d)         Acquire (by merger, consolidation or acquisition of stock or assets)
any corporation, partnership or other business organization or division or line
of business;

 

(e)         Modify its current investment policies or investment practices in
any material respect except to accommodate changes in applicable law;

 

(f)         Transfer, sell, lease, mortgage, or otherwise dispose of or subject
to any Lien any of its assets, including capital stock (except (i) by incurring
Permitted Liens); and (ii) equipment and property no longer used in the
operation of Company’s business) other than in the ordinary course of business
consistent with past practice;

 

(g)         Except as may be required as a result of a change in law or in
generally accepted accounting or actuarial principles, make any change to the
accounting practices or principles or reserving or underwriting practices or
principles used by it;

 

(h)          Settle or compromise any pending or threatened suit, action or
claim (other than the payment of health benefit claims on behalf of customers of
Company) involving a payment by Company in excess of $5,000;

 

(i)          Adopt a plan of complete or partial liquidation, dissolution,
restructuring, recapitalization or other reorganization of Company;

 

(j)          Fail to use commercially reasonable efforts to maintain in full
force and effect the existing insurance policies covering Company or its
properties, assets and businesses or comparable replacement policies;


27


--------------------------------------------------------------------------------


(k)           Authorize or make capital expenditures in excess of $50,000;

 

(l)           (i) Make any material Tax election or settle or compromise any
material federal, state, local or foreign Tax liability, change any annual tax
accounting period, change any material method of Tax accounting, enter into any
closing agreement relating to any Tax, or surrender any right to claim a Tax
refund or (ii) consent, without providing advance notice to Purchaser, to any
extension or waiver of the limitations period applicable to any Tax claim or
assessment;

 

(m)          Reclassify, combine, split, subdivide or redeem, purchase or
otherwise acquire, directly or indirectly, any of its capital stock, stock
options or debt securities;

 

(n)           (i) Repay or retire any indebtedness for borrowed money or
repurchase or redeem any debt securities; (ii) incur any indebtedness for
borrowed money (including pursuant to any commercial paper program or credit
facility of Company) or issue any debt securities; or (iii) assume, guarantee or
endorse, or otherwise as an accommodation become responsible for, the
obligations of any Person, or make any loans, advances or capital contributions
to, or investments in, any other Person, other than providers of the Company in
the ordinary course of business consistent with past practice;

 

(o)           Enter into or renew, extend, materially amend or otherwise
materially modify (i) any Company Material Contract, or (ii) any other contract
or agreement (with “other contract or agreement” being defined for the purposes
of this subsection as a contract or agreement which involves Company incurring a
liability in excess of $10,000 and which is not terminable by Company without
penalty upon one year or less notice (other than  contracts entered into in the
ordinary course of business consistent with past practice that are not Company
Material Contracts);

 

(p)           Except to the extent required under this Agreement or pursuant to
applicable law, increase the compensation or fringe benefits of any of its
directors, officers or employees, except for increases in salary or wages of
officers and employees of Company in the ordinary course of business in
accordance with past practice, or grant any severance or termination pay not
currently required to be paid under existing severance plans or enter into, or
amend, any employment, consulting or severance agreement or arrangement with any
present or former director, officer or other employee of Company, or establish,
adopt, enter into or amend or terminate any collective bargaining, bonus, profit
sharing, thrift, compensation, stock option, restricted stock, pension,
retirement, deferred compensation, employment, termination, welfare, severance
or other plan, agreement, trust, fund, policy or arrangement for the benefit of
any directors, officers or employees, except for any plan amendments to comply
with Section 409A of the Code (provided that any such amendments shall not
materially increase the cost of such plan to Company);

 

(q)           Grant any license with respect to Intellectual Property other than
non-exclusive licenses granted in the ordinary course of business;


28


--------------------------------------------------------------------------------


(r)         Take any action or omit to take any action that would reasonably be
expected to cause any Intellectual Property used or held for use in its business
to become invalidated, abandoned or dedicated to the public domain;

 

(s)         Effectuate a “plant closing” or “mass layoff” as those terms are
defined in the Worker Adjustment and Retraining Notification Act (WARN),
affecting in whole or in part any site of employment, facility, operating unit
or employee of Company;

 

(t)          Pay, discharge or satisfy any claims, liabilities or obligations
(absolute accrued, asserted or unasserted, contingent or otherwise), other than
the payment, discharge or satisfaction, in the ordinary course of business and
consistent with past practice, of liabilities reflected or reserved against in
the financial statements of Company or incurred in the ordinary course of
business and consistent with past practice;

 

(u)         Enter into any material contract or commitment (including, without
limitation, any contracts with employees, officers, directors, stockholders or
consultants), or violate, breach, cause a default, comprise (or take any action
which would reasonably lead to any of the foregoing) or amend or otherwise
modify or waive any of the terms of any of its material contracts (including,
without limitation, any contracts, agreements or understandings with employees,
officers, directors, stockholders or consultants) other than in the ordinary
course of business.; provided, further, that other than in the ordinary course
of business, the Company shall not enter into any contract, commitment or
agreement (i) which grants any third party exclusive rights, (ii) which provides
any third party with equity, as compensation or otherwise, or (iii) with any
third party which could reasonably be deemed to be a competitor of Purchaser;

 

(v)        Materially reduce the amount of any insurance coverage provided by
existing insurance policies;

 



 

(w)

Terminate or waive any right of any material or substantial value;

 

(x)         Adopt or amend any employee benefit or stock purchase or option
plan, except as required under ERISA or except as necessary to maintain the
qualified status of such plan under the Code, or hire any new director level or
officer level employee, or increase the annual level of compensation of any
employee, or grant any unusual or extraordinary bonuses, benefits or other forms
of direct or indirect compensation to any employee, officer, director or
consultant, except in the ordinary course of business and in amounts consistent
with past practices;

 

(y)         Grant any severance or termination pay: (i) to any director or
officer or (ii) to any other employee or consultant;

 

(z)         Write up, write down or write off the value of any assets or revalue
any of its assets; and

 

(aa)      Take, or offer or propose to take, or agree to take in writing or
otherwise, any of the actions described in Sections 5.1(a) through 5.1(aa) or
any action which would result in any


29


--------------------------------------------------------------------------------


of the conditions set forth in Article VII not being satisfied or would
materially delay the Closing.

 

Section 5.2     Conduct of Business of Purchaser Pending the Closing. Purchaser
covenants and agrees that, during the period from the date hereof to the Closing
and except as otherwise agreed to in writing by Company, Purchaser shall not (a)
amend its articles of incorporation or bylaws or equivalent organizational
documents in a manner materially adverse to Company’s stockholders; or (b)
declare, set aside or pay any dividend or other distribution, payable in cash,
stock or property, with respect to any of its capital stock, other than
dividends or distributions payable in stock and made in connection with
transactions related to the more efficient consummation of this Agreement.

 

Section 5.3       Operational Matters. From the date of this Agreement until the
Closing, at the request of Purchaser, Company shall (a) confer on a regular and
frequent basis with Purchaser and (b) report (to the extent permitted by law or
regulation or any applicable confidentiality agreement) to Purchaser on
operational matters. Company shall file or furnish all reports, communications,
announcements, publications and other documents required to be filed or
furnished by it with all Governmental Entities between the date of this
Agreement and the Closing and Company shall (to the extent any report,
communication, announcement, publication or other document contains any
statement relating to this Agreement, and to the extent permitted by law or
regulation or applicable confidentiality agreement) consult with Purchaser for a
reasonable time before filing or furnishing any such report, communication,
announcement, publication or other document and mutually agree upon any such
statement and deliver to Purchaser copies of all such reports, communications,
announcements, publications and other documents promptly after the same are
filed or furnished. Nothing contained in this Agreement shall give Purchaser,
directly or indirectly, the right to control or direct the operations of Company
prior to the Closing. Prior to the Closing, each of Company and Purchaser shall
exercise, consistent with the terms and conditions of this Agreement, complete
control and supervision over respective businesses and operations.

 


ARTICLE VI

ADDITIONAL AGREEMENTS

 

Section 6.1         Management Responsibilities; Headquarters. At the Closing,
the President and Chief Executive Officer of Company shall, pursuant to his
employment agreement, be named the Vice President of Business Development and
Founder of Purchaser; the Chief Medical Officer of Company shall, pursuant to
his employment agreement, be named Executive Vice President and Chief Medical
Officer of Purchaser; and the Chief of Correctional Programs of Company shall,
pursuant to his employment agreement, be named Executive Vice President of
Correctional Programs of Purchaser; each such person shall be based in La Plata,
Maryland and shall report directly to the newly-appointed President and Chief
Executive Officer of Purchaser. Following the Closing, the headquarters and the
principal executive offices of Purchaser shall be in La Plata, Maryland.


30


--------------------------------------------------------------------------------


Section 6.2        Confidentiality. Each of the Company and the Company
Stockholders and Purchaser acknowledge that: (i) it may have access to material,
nonpublic information of the other Party (“Confidential Information”), (ii) it
shall retain and hold the Confidential Information of the other Party in
confidence and, except as required by Law or judicial or other process of a
Governmental Entity, not disclose or reveal any such Confidential Information to
others or permit the disclosure thereof, and (iii) it shall return all
Confidential Information of the other Party in the event that this Agreement is
terminated. Each party may only use the Confidential Information of another
party solely for the purposes permitted under this Agreement. The parties each
agree that misuse of a party’s Confidential Information will entitle it to
equitable relief, in addition to any other damages allowable by law. In addition
to any restriction imposed by the Lock-Up Agreement, the Company and the Company
Stockholders agree not to use any Confidential Information to purchase, sell,
make any short sale of, loan, grant any option for the purchase of, or otherwise
transfer or dispose of any shares of Purchaser’s common stock (or other
securities, warrants or other forms of convertible securities outstanding or
other rights to acquires such securities) of Purchaser. The Company and the
Company Stockholders acknowledge and agree that (i) a purpose of the
confidentiality provisions of this Section 6.2 is so that Purchaser may be in
compliance with Regulation FD and other applicable regulations promulgated by
the SEC and (ii) if the Company or the Company Stockholders do not comply with
the provisions of this Section 6.2, the Purchaser may be deed by such action to
be in violation of such Laws and regulations, which could have a Material
Adverse Effect on Purchaser.

 

Section 6.3      Public Disclosure. The Company, the Company Stockholders and
Purchaser shall consult with each others before issuing any press releases or
otherwise make any public statements or make any other public (or
non-confidential) disclosures, regarding the Sale and the other transactions
contemplated hereunder, or otherwise, (whether or not in response to an inquiry)
regarding the terms of this Agreement and the transactions contemplated hereby,
and no Party shall issue a press release or make any statements or disclosures
without the prior written approval of the others (which consent shall not be
unreasonably withheld), except as may be required by Law or the SEC.

 

Section 6.4        (a) Continuation of Benefits. After the Closing, Purchaser
shall initially provide compensation and benefits to the current and former
employees of Company (other than those current and former employees whose terms
and conditions of employment are subject to a collective bargaining agreement)
that are in the aggregate no less favorable than the lesser of (i) those
provided to the current and former employees of Company as of the Closing and
(ii) those provided to Purchaser’s similarly situated employees.

 

(b)         Pre-Existing Limitations; Service Credit. With respect to any
employee benefit plan in which any employees of Company first become eligible to
participate, on or after the Closing (the “New Company Plans”), Purchaser shall:
(A) waive all pre-existing conditions, exclusions and waiting periods with
respect to participation and coverage requirements applicable to employees of
Company under any health and welfare New Company Plans in which such employees
may be eligible to participate after the Closing, and deductibles, coinsurance
or maximum out-of-pocket payments made by such employees during the applicable
plan year in which such employee first participates in the applicable New
Company Plan occurs


31


--------------------------------------------------------------------------------


shall reduce the amount of deductibles, coinsurance and maximum out-of-pocket
payments under the New Company Plans; provided, that, for purposes of
deductibles, coinsurance and out-of-pocket payments, such employee was enrolled
in comparable coverage under the Company Plans immediately prior to the
effective time of coverage in the New Company Plans, and (B) recognize service
of present or former employees of Company (or otherwise credited by Company)
accrued prior to the Closing for purposes of eligibility to participate and
vesting credit, and, solely with respect to severance pay obligations, benefit
accrual, in any New Company Plan in which such employees may be eligible to
participate after the Closing; provided, however, that in no event shall any
credit be given to the extent it would result in the duplication of benefits for
the same period of service.

 

Section 6.5        Legal Requirements. Each of the Company, the Company
Stockholders and Purchaser shall take all reasonable actions necessary to comply
promptly with all legal requirements which may be imposed on them with respect
to the consummation of the Sale and other transactions contemplated by this
Agreement and will promptly cooperate with and furnish information to any Party
hereto necessary in connection with any such requirements imposed upon such
other Party in connection with the consummation of the Sale and the other
transactions contemplated by this Agreement and will take all reasonable actions
necessary to obtain (and will cooperate with the other Parties hereto in
obtaining) any consent, approval, order or authorization of, or any
registration, declaration or filing with, any Governmental Entity or other
Person, required to be obtained or made in connection with the taking of any
action contemplated by this Agreement.

 

Section 6.6         Continuation Of Employment To Certain Employees. Purchaser,
in its sole discretion, shall determine and set forth on Schedule 6.6 of the
Purchaser Disclosure Schedules which Company employees will be offered continued
employment subsequent to the Closing Date in accordance with the policies of
Purchaser. All other employees will be terminated by the Company prior to the
Closing Date. The Company shall be responsible for all wages, salaries, unused
vacation or personal days, severance payments and other obligations and
liabilities which may be owing to any such terminated employees or any
Governmental Entities arising from such termination of employment. The Purchaser
shall be responsible for all wages, salaries, unused vacation or personal days,
severance payments and other obligations and liabilities which may be owing to
any employees terminated after Closing or any Governmental Entities arising from
such termination of employment.

 

Section 6.7       Taxes From Transactions. Company Stockholders will assume, be
responsible for and pay any and all federal, state and local individual income
taxes, if any, from the gain on the sale of the Company Stock of the Company
Stockholders resulting from the transactions described in this Agreement.
Notwithstanding the foregoing, the Stockholders will assume, be responsible for
and pay any taxes of the Company that have accrued through the Closing Date from
the Company’s operations, and not as a result of the transactions hereunder. The
Company shall be solely responsible for any and all taxes that it accrues
following the Closing Date.

 

Section 6.8        Tax Liability Distribution. Notwithstanding anything set
forth herein, the Purchaser will allow the Company to make a one-time cash
distribution to the Company


32


--------------------------------------------------------------------------------


Stockholders equal to the actual amount of federal and state income tax
liability on the taxable income resulting from the Company’s operations through
the Closing Date; provided, however, that this amount may not exceed 35% of such
income resulting from Company’s operations. This distribution will be paid to
the Company Stockholders proportionately at the Closing in the amounts set forth
on Section 6.8 of the Company Disclosure Schedule attached hereto, plus any
supplemental schedule that reflects the taxes accrued for the period from
January 1, 2006 through the Closing Date.

 



 

Section 6.9

Access to Information; Disclosure Schedule Updates.

 

(a)          Upon reasonable notice, the Company shall afford Purchaser and its
accountants, legal counsel and other representatives, reasonable access during
normal business hours during the period from the date hereof until the Closing
or the earlier termination of this Agreement in accordance with its terms,
provided that Purchaser contacts the Company’s Chief Executive Officer prior to
contacting any other employee of the Company, to: (i) review all of the
Company’s properties, books, contracts, commitments and records, and (ii) all
other information concerning the business, properties and personnel of the
Company as Purchaser may request. The Company agrees to provide to Purchaser and
its accountants, legal counsel and other representatives copies of internal
financial statements and other business analysis and documentation promptly upon
request.

 

(b)          Subject to compliance with applicable law, from the date hereof
until the Closing or the earlier termination of this Agreement in accordance
with its terms, the Company and Purchaser shall confer on a regular and frequent
basis to report operational matters and the general status of ongoing operations
of the Company.

 

(c)          No information or knowledge obtained in any investigation after the
date hereof pursuant to this Section 6.9 shall affect or be deemed to modify any
representation or warranty contained herein or the conditions to the obligations
of the parties to consummate this Agreement; provided, however, that the Company
shall promptly inform Purchaser of any such information or knowledge obtained in
its investigation which would reasonably be likely to have a Company Material
Adverse Effect. Additionally, during the period from the date hereof and prior
to the Closing or the earlier termination of this Agreement in accordance with
its terms, the Company shall promptly notify Purchaser in writing of:

 

(i)           the discovery of any event, condition, fact or circumstance which
causes, caused, constitutes or constituted a breach of any representation or
warranty made by the Company in this Agreement or any other agreement
contemplated hereby;

 



 

(ii)

any material breach of any covenant or obligation by the Company; and

 

(iii)         any event, condition, fact or circumstance that may make the
timely satisfaction of any of the covenants or conditions set forth in this
Agreement impossible or unlikely.

 



 

(d)

If any event, condition, fact or circumstances that is required to be disclosed


33


--------------------------------------------------------------------------------


pursuant to Section 6.9(c) requires any material change in the Company
Disclosure Schedule, or if any such event, condition, fact or circumstance would
require such a change assuming the Company Disclosure Schedule were dated as of
the date of the occurrence, existence or discovery of such event, condition,
fact or circumstances, then the Company shall promptly deliver to Purchaser an
update to the Company Disclosure Schedule specifying such change (a “Disclosure
Schedule Update”).

 

(e)          The Company shall provide Purchaser and its accountants, legal
counsel and other representatives reasonable access, during normal business
hours during the period prior to the Closing, to: (i) all Company Books and
Records, including for the purpose of auditing or preparing for the audit of the
Company’s financial statements as required by applicable SEC rules and
regulations and (ii) all of the Company’s Tax Returns and other records and work
papers relating to Taxes, provided that Purchaser contacts the Company’s Chief
Financial Officer prior to contacting any other employee of the Company, and
shall provide to Purchaser and its representatives the following information
promptly upon the request of Purchaser: (A) the types of Tax Returns being filed
by the Company in each taxing jurisdiction, (B) the year of the commencement of
the filing of each such type of Tax Return, (C) all closed years with respect to
each such type of Tax Return filed in each jurisdiction, (D) all material Tax
elections filed in each jurisdiction by the Company, (E) any deferred
inter-company gain with respect to transactions to which the Company has been a
party, and (F) receipts for any Taxes.

 

Section 6.10   Preparation of Form 8-K, Private Placement Memorandum and Proxy
Statement.

 

(a)         Purchaser shall prepare and file with the SEC the Form 8-K and the
Proxy Statement. Each of Purchaser, Company and Company Stockholders shall
furnish all information concerning itself to the other as may be reasonably
requested in connection with any such action and the preparation and filing of
the Form 8-K and the Proxy Statement, as well as the preparation of the Private
Placement Memorandum. Each of Purchaser, Company Stockholders and Company agrees
to promptly correct any information provided by it for use in the Form 8-K, the
Private Placement Memorandum and the Proxy Statement that shall have become
false or misleading.

 

(b)         During the term of this Agreement, Company shall not take any
actions to exempt any Person other than Purchaser from the threshold
restrictions on Company Stock ownership or any other anti-takeover provision in
Company’s certificate of incorporation.

 

Section 6.11    Further Assurances (Transaction). Purchaser, Company and the
Company Stockholders shall use commercially reasonable best efforts to
effectuate the transactions contemplated hereby and to fulfill and cause to be
fulfilled the conditions to closing under this Agreement. Each party hereto, at
the reasonable request of another party hereto, shall execute and deliver such
other instruments and do and perform such other acts and things as may be
necessary or desirable for effecting completely the consummation of this
Agreement and the transactions contemplated hereby. Without limiting the
generality of the foregoing, following the Closing, the Company Stockholders
shall file with the SEC all appropriate forms required under Section 16 of the
Exchange Act.


34


--------------------------------------------------------------------------------


 

ARTICLE VII

CONDITIONS TO THE SALE

 

Section 7.1        Conditions to Obligations of Each Party to Effect the Sale.
The respective obligations of each Party to this Agreement to consummate and
effect this Agreement, each other document to which such Party is a party or
signatory, the Sale and the transactions contemplated hereby and thereby shall
be subject to the satisfaction at or prior to the Closing of each of the
following conditions, any of which may be waived, in writing, by agreement of
all the Parties hereto:

 

(a)          No Injunctions or Restraints; Illegality. No temporary restraining
order, preliminary or permanent injunction or other order issued by any court of
competent jurisdiction or other legal or regulatory restraint or prohibition
preventing the consummation of the Sale shall be in effect, nor shall any
proceeding brought by an administrative agency or commission or other
governmental authority or instrumentality, domestic or foreign (which has
jurisdiction over the Company, the Company Stockholders or Purchaser), seeking
any of the foregoing be pending; nor shall there be any action taken, or any
statute, rule, regulation or order enacted, entered, enforced or deemed
applicable to the Sale, which makes the consummation of the Sale illegal. In the
event an injunction or other order shall have been issued, each Party agrees to
use its reasonable efforts to have such injunction or other order lifted.

 

(b)          Governmental Approval. Purchaser, the Company Stockholders and the
Company shall have timely obtained from each Governmental Entity all approvals,
waivers and consents, if any, necessary for consummation of or in connection
with the Sale and the several transactions contemplated hereby, including but
not limited to such approvals, waivers and consents as may be required under the
Securities Act and under state Blue Sky Laws.

 

(c)          Third Party Consents. Purchaser, the Company Stockholders and the
Company shall have timely obtained any and all necessary third-party approvals,
waivers and consents, if any, necessary for consummation of or in connection
with the Sale and the several transactions contemplated hereby, provided,
however, that all approvals, waivers and consents required, if any, in
connection with third-party healthcare service provider or referral contracts
shall be obtained within ten (10) days after the Closing Date.

 

(d)          Private Placement. A private placement by the Purchaser or its
Affiliates, the gross proceeds of which shall be at least $10,000,000 (the
“Private Placement”), shall have been consummated.

 

(e)          Company Stockholder Approval. This Agreement shall have been
adopted by all of the stockholders of the Company.

 

(f)           Officer and Director Employment Agreements. At or prior to
Closing, the Purchaser, and each officer and director of the Company that shall
remain in such capacities after Closing, shall enter into and execute their
respective employment agreements, or at the option of


35


--------------------------------------------------------------------------------


the Company Stockholders, such stockholders may be employed through a single
purpose Limited Liability Company that will contract with the Purchaser for
providing identical services and with substantive terms identical to such
employment agreements, substantially in the forms attached hereto as Exhibits
C(1), C(2) and C(3).

 

Section 7.2        Additional Conditions to Obligations of the Company and the
Company Stockholders. The obligations of the Company and the Company
Stockholders to consummate and effect this Agreement, each other document to
which they are a party or signatory, the Sale and the transactions contemplated
hereby and thereby shall be subject to the satisfaction at or prior to the
Closing of each of the following conditions, any of which may be waived, in
writing, by the Company and the Company Stockholders:

 

(a)          Representations, Warranties and Covenants. Except as disclosed in
the Purchaser Disclosure Schedule dated as of the Closing: (i) the
representations and warranties of Purchaser in this Agreement shall be true and
correct in all material respects on and as of the Closing Date as though such
representations and warranties were made on and as of such time or, in the case
of representations and warranties of Purchaser which speak specifically as of an
earlier date, shall be true and correct as of such earlier date, except in each
case, (A) for changes contemplated by the Agreement, or (B) where the failure to
be true and correct has not had, and would not reasonably be expected to result
in, a Material Adverse Effect on Purchaser; and (ii) Purchaser shall have
performed and complied in all material respects with all covenants, obligations
and conditions of this Agreement required to be performed and complied with by
Purchaser as of the Closing.

 

(b)          Purchaser Officer’s Certificate. At the Closing, the Company and
the Company Stockholders shall have received a duly executed certificate on
behalf of Purchaser by an authorized officer to the effect set forth in
Section 7.2(a).

 

(c)          Purchaser Counsel Legal Opinion. The Company and the Company
Stockholders shall have been furnished with the opinion of Ellenoff Grossman &
Schole LLP, counsel to Purchaser, dated as of the Closing Date, containing terms
satisfactory to the Company and the Company Stockholders.

 

Section 7.3        Additional Conditions to the Obligations of Purchaser. The
obligations of Purchaser to consummate and effect this Agreement, each other
Document to which it is a part or signatory, the Sale and the transactions
contemplated hereby and thereby shall be subject to the satisfaction at or prior
to the Closing of each of the following conditions, any of which may be waived,
in writing, by Purchaser:

 

(a)          Representations, Warranties and Covenants. Except as disclosed in
the Company and Company Stockholders Disclosure Schedule dated as of the Closing
(as amended by any Disclosure Schedule Update accepted in writing by the
Purchaser): (i) the representations and warranties of the Company and the
Company Stockholders in this Agreement shall be true and correct in all material
respects on and as of the Closing Date as though such representations and
warranties were made on and as of such time or, in the case of representations
and warranties of the Company and the Company Stockholders which speak
specifically as of an earlier date, shall


36


--------------------------------------------------------------------------------


be true and correct as of such earlier date, except in each case, (A) for
changes contemplated by the Agreement, or (B) where the failure to be true and
correct has not had, and would not reasonably be expected to result in, a
Material Adverse Effect on Company and (ii) the Company and the Company
Stockholders shall have performed and complied in all material respects with all
covenants, obligations and conditions of this Agreement required to be performed
and complied with by the Company and the Company Stockholders as of the Closing.

 

(b)          Due Diligence Review. Purchaser shall have completed its due
diligence review of all relevant matters relating to the Company and the Company
Stockholders with the full cooperation of the Company’s management and the
Company Stockholders, including, without limitation, financial, legal, business
and other matters, to its satisfaction and the satisfaction of its counsel,
accountants and professional advisors, in their discretion.

 

(c)          Audit. The Company shall have provided Purchaser with (i) complete
audited financial statements of the Company for and as of the years ended
December 31, 2003, 2004 and December 2005, prepared in accordance with GAAP, and
(ii) complete unaudited financial statements for the period ended March 31,
except as set forth on Schedule 7.3(c), including an unqualified auditor’s
report and the consent of the Company’s auditor to include said report in any
and all SEC filings required to be made by the Purchaser.

 

(d)          Absence of Company Material Adverse Effect. At any time on or after
the date of this Agreement there shall not have occurred any change,
circumstance or event that, individually or in the aggregate, has had or would
reasonably be expected to have a Material Adverse Effect on Company.

 

(e)          Third Party Consents. The Company shall have obtained all Necessary
Consents from third parties, including, without limitation, all Jurisdictional
Healthcare Agreements and all third-party healthcare service provider or
referral contracts, provided, however, that Necessary Consents from third
parties in connection with third-party healthcare service provider or referral
contracts shall be obtained within 10 days after the Closing Date.

 



 

(f)

[intentionally omitted]

 

(g)          Suppliers and Customers. Purchaser shall have had an opportunity to
meet with and satisfy itself, in its own discretion, as to the viability of
ongoing relationships with customers, clients, suppliers, employees and
contractors of the Company.

 

(h)          Company Officer’s Certificate. Purchaser shall have been provided
with a certificate executed on behalf of the Company and the Company
Stockholders to the effect set forth in Section 7.3(a).

 

(i)           Company Secretary Certificate. Purchaser shall have received a
duly executed certificate from the Secretary of the Company with respect to:
(i) the certificate of incorporation, as certified by the Secretary of State of
Maryland as of a recent date, and by-laws of the Company, (ii) resolutions of
the board of directors of the Company with respect to the authorizations of this
Agreement and the other agreements contemplated hereby, (iii) a certificate


37


--------------------------------------------------------------------------------


of existence and good standing as of a recent date from the Secretary of State
of the State of Maryland and (iv) the incumbency of the executing officers of
the Company.

 

(j)           Company Stockholder Certificates. Purchaser shall have received a
duly executed certificate from each Company Stockholder with respect to such
Company Stockholder’s ownership of the Company Stock being sold by such Company
Stockholder.

 

(k)          Legal Opinion. Purchaser shall have been furnished with the opinion
of Jackson & Campbell, P.C., counsel to the Company and the Company
Stockholders, dated as of the Closing Date, including an opinion with regard to
bulk sales, and other terms satisfactory to Purchaser.

 

(l)           Confirmation Regarding No Options. At the Closing, Purchaser shall
have received an Officer’s Certificate confirming that, other than as disclosed
in the Company Disclosure Schedules, there are no options, warrants, convertible
debt or other derivatives to purchase any capital stock or securities of the
Company issued and outstanding.

 

(m)         Required Governmental Consents. The Necessary Consents shall have
been obtained and shall be in full force and effect.

 

(n)          Agreements. Each of the Company Stockholders shall have duly
executed and delivered to Purchaser their respective employment agreement or
consulting agreement, as applicable (each containing a non-competition,
non-solicitation and confidentiality agreement in additional consideration of
such Company Stockholder’s receipt of the Purchase Price), substantially in the
form attached hereto as Exhibits C(1), C(2) and C(3); each of the Company
Stockholders shall have duly executed and delivered to Purchaser the Holdback
Agreement; each of the Company Stockholders shall have duly executed and
delivered to Purchaser the Voting and Lockup Agreement.

 

(o)          Resignations; Reappointments. All current officers and directors of
the Company shall have resigned in writing and delivered such written
resignations to the Company and the Purchaser; such officers and directors as
shall remain in such capacities shall thereafter be reappointed pursuant to the
terms of their respective employment agreements.

 

(p)          Company Stock Certificates. The Company Stockholders shall deliver
at Closing certificates representing all shares of the Company Stock, duly
endorsed for transfer or accompanied by stock powers duly executed in blank,
free and clear of all Liens, and any other documents that are necessary to
transfer to the Purchaser good title to all Company Stock.

 



 

(q)

[intentionally omitted]

 

(r)           No Proceedings. There shall not be pending or threatened any suit,
litigation, action or other proceeding relating to the transactions contemplated
by this Agreement.

 

(s)           Consolidated Stockholder’s Equity. The Company’s consolidated
stockholder’s equity on the Closing Date shall be no less than $400,000.


38


--------------------------------------------------------------------------------


(t)           Instruments and Possessions. In order to effect the Sale, the
Company and the Company Stockholders shall have executed and/or delivered to
Purchaser:

 



 

(i)

all Books and Records of the Company;

 

(ii)         such keys, lock and safe combinations and other similar items as
Purchaser shall require to obtain full, complete and absolute occupation,
possession and control of the Company facilities, including safety deposit
boxes;

 

(iii)        such other certificates, documents, instruments and agreements
(including any documents necessary to change signatories on the Company’s bank
accounts) as Purchaser shall deem necessary in its reasonable discretion in
order to effectuate the Sale and the other transactions contemplated herein, in
form and substance reasonably satisfactory to Purchaser.

 


ARTICLE VIII

SURVIVAL; INDEMNIFICATION; NON-INTERVENTION

AND NON-COMPETITION; TERMINATION

 

Section 8.1       Survival. Unless satisfied or terminated prior to the Closing
in accordance with Article VII hereof, the agreements and covenants contained in
this Agreement shall survive the Closing Date without limitation. The
representations and warranties contained in this Agreement shall survive the
Closing Date for a period of twenty-four (24) months. The confidentiality
provisions under Section 6.2 of this Agreement shall survive the Closing Date
without limitation.

 

(a)         Obligation of the Company and the Company Stockholders to Indemnify.
Prior to the Closing, the Company and the Company Stockholders agree, jointly
and severally, and after the Closing, the Company Stockholders, jointly and
severally, agree to indemnify, defend and hold harmless Purchaser and the
Surviving Corporation (and their respective directors, officers, employees,
affiliates, stockholders, agents, attorneys, successors and assigns) from and
against all losses, liabilities, damages, deficiencies, costs or expenses
(including interest, penalties and reasonable attorneys’ and consultants’ fees
and disbursements) (collectively, “Losses”) based upon, arising out of or
otherwise in respect of any: (i) inaccuracy in any representation or warranty of
the Company and the Company Stockholders contained in this Agreement, the
Exhibits hereto or in the Company Disclosure Schedules or (ii) breach by the
Company or the Company Stockholders of any covenant or agreement contained in
this Agreement; provided, however, that in no event shall the Purchaser or the
Surviving Corporation be entitled to recover any Losses from the Company
Stockholders under this Agreement in an amount in excess of the Purchase Price
in the aggregate; and, provided further, that the Company Stockholders will not
have any liability for Losses incurred by the Purchaser or the Surviving
Corporation under this Agreement unless and until the aggregate of such Losses
exceeds $50,000 (the “Stockholder Threshold Amount”), it being agreed however,
that if the aggregate Losses incurred by the Purchaser and/or the Surviving
Corporation under this Agreement exceeds the Stockholder


39


--------------------------------------------------------------------------------


Threshold Amount, the liability of the Company Stockholders will relate back to
and include the first dollar of aggregate Losses so incurred.

 

(b)         Obligation of Purchaser to Indemnify. Prior to the Closing,
Purchaser agrees to indemnify, defend and hold harmless the Company Stockholders
and the Company, and after the Closing, the Company Stockholders only, from and
against any Losses based upon, arising out of or otherwise in respect of any:
(i) inaccuracy in any representation or warranty of Purchaser contained in this
Agreement or (ii) breach by Purchaser of any covenant or agreement contained in
this Agreement; provided, however, that in no event shall the Company
Stockholders be entitled to recover any Losses from the Purchaser and/or the
Surviving Corporation under this Agreement in an amount in excess of the
Purchase Price in the aggregate; and, provided further, that Purchaser and/or
the Surviving Corporation will not have any liability for Losses incurred by the
Company Stockholders under this Agreement unless and until the aggregate of such
Losses exceeds $50,000 (the “Purchaser Threshold Amount”), it being agreed
however, that if the aggregate Losses incurred by the Company Stockholders under
this Agreement exceeds the Purchaser Threshold Amount, the liability of the
Purchaser and/or the Surviving Corporation will relate back to and include the
first dollar of aggregate Losses so incurred. After the Closing, this Section
8.1(b) shall be the sole means by which Company Stockholders may proceed against
the Purchaser or the Surviving Corporation for any Losses they may incur.

 



 

(c)

Notice and Opportunity to Defend.

 

(i)          Promptly after receipt by any Person entitled to indemnity under
this Agreement (an “Indemnitee”) of notice of any demand, claim or circumstances
which, with the lapse of time, would or might give rise to a claim or the
commencement (or threatened commencement) of any action, proceeding or
investigation (an “Asserted Liability”) that may result in a Loss, the
Indemnitee shall give written notice thereof (a “Claims Notice”) to any other
party (or parties) who is or may be obligated to provide indemnification
pursuant to Section 8.1 (the “Indemnifying Party”). The Claims Notice shall
describe the Asserted Liability in reasonable detail and shall indicate the
amount (estimated, if necessary and to the extent feasible) of the Loss that has
been or may be suffered by the Indemnitee.

 

(ii)        The Indemnifying Party may elect to compromise or defend, at its own
expense and by its own counsel, any Asserted Liability. If the Indemnifying
Party elects to compromise or defend such Asserted Liability, it shall within
thirty (30) days after the date the Claims Notice is given (or sooner, if the
nature of the Asserted Liability so requires) notify the Indemnitee of its
intent to do so, and the Indemnitee shall cooperate, at the expense of the
Indemnifying Party, in the compromise of, or defense against, such Asserted
Liability, provided, however, that the Indemnifying Party may settle or
compromise any Asserted Liability without the consent of the Indemnitee so long
as such settlement or compromise releases the Indemnitee and does not include
any admission or statement of fault against the Indemnitee. If the Indemnifying
Party elects not to compromise or defend the Asserted Liability, fails to notify
the Indemnitee of its election as herein provided or contests its obligation to
indemnify under this Agreement, the Indemnitee may pay, compromise or defend
such Asserted Liability and all reasonable expenses incurred by the Indemnitee
in defending or compromising such Asserted Liability, all amounts required to be
paid in connection with any such Asserted Liability pursuant


40


--------------------------------------------------------------------------------


to the determination of any court, governmental or regulatory body or
arbitrator, and amounts required to be paid in connection with any compromise or
settlement consented to by the Indemnitee, shall be borne by the Indemnifying
Party. Except as otherwise provided in the immediately preceding sentence, the
Indemnitee may not settle or compromise any claim over the objection of the
Indemnifying Party. In any event, the Indemnitee and the Indemnifying Party may
participate, at their own expense, in (but the Indemnitee may not control) the
defense of such Asserted Liability. If the Indemnifying Party chooses to defend
any claim, the Indemnitee shall make available to the Indemnifying Party any
books, records or other documents within its control that are necessary or
appropriate for such defense.

 

Section 8.2    Non-Intervention. The Purchaser, the Company and the Company
Stockholders agree that in the event that the transactions contemplated
hereunder do not close for any reason, or if this Agreement is terminated, for a
period of three (3) years from the Closing, none of the Parties hereto will
solicit any customers or employees specifically divulged to each of the Parties
in connection with the due diligence process or otherwise in connection with
this Agreement and the transactions contemplated hereunder.

 

Section 8.3     Termination. This Agreement may be terminated and the
transactions contemplated hereby may be abandoned at any time prior to the
Closing:

 



 

(a)

By mutual written consent of Purchaser, Company and Company Stockholders;

 

(b)         By Purchaser, Company or Company Stockholders, if (i) this Agreement
shall not have been consummated on or before October 31, 2006; provided,
however, that the right to terminate this Agreement pursuant to this
Section shall not be available to any party if such party’s action or failure to
act has been the principal cause of or resulted in the failure of the Agreement
to be consummated on or before such date, or if (ii) any permanent injunction or
other order of a court or other competent authority preventing the consummation
of the Agreement shall have become final and nonappealable;

 

(c)         by Company, if (i) prior to the Closing there shall have been a
material breach of any representation, warranty, covenant or agreement on the
part of Purchaser contained in this Agreement or any representation or warranty
of Purchaser shall have become untrue after the date of this Agreement, which
breach or untrue representation or warranty (A) would, individually or in the
aggregate with all other such breaches and untrue representations and
warranties, give rise to the failure of a condition and (B) is incapable of
being cured prior to the Closing Date by Purchaser or is not cured within
30 days of notice of such breach, or (ii) any of the conditions set forth in
Section 6 shall have become incapable of fulfillment;

 

(d)         by Purchaser, if (i) prior to the Closing Date there shall have been
a material breach of any representation, warranty, covenant or agreement on the
part of Company or Company Stockholders contained in this Agreement or any
representation or warranty of Company or Company Stockholders shall have become
untrue after the date of this Agreement, which breach or untrue representation
or warranty (A) would, individually or in the aggregate with all other such
breaches and untrue representations and warranties, give rise to the failure of
a condition and (B) is incapable of being cured prior to the Closing by Company
or Company


41


--------------------------------------------------------------------------------


Stockholders or is not cured within 30 days of notice of such breach or (ii) any
of the conditions set forth in Section 6 shall have become incapable of
fulfillment; and

 

(e)         By Purchaser, if the Necessary Consents individually or in the
aggregate contain any burdensome terms or conditions.

 

Section 8.4      Effect of Termination. In the event of the termination of this
Agreement pursuant to Section 8.1, the obligations of the parties under this
Agreement shall terminate and there shall be no liability on the part of any
party hereto, except for the obligations in the confidentiality provisions
hereof, and all of the provisions of this Section 8.4, Section 8.3 and
Section 8.1; provided, however, that no party hereto shall be relieved or
released from any liabilities or damages arising out of its willful breach of
any provision of this Agreement.

 


ARTICLE IX

GENERAL PROVISIONS

 

Section 9.1       Amendment. This Agreement may not be amended except by an
instrument in writing signed on behalf of each of the parties hereto.

 

Section 9.2      Extension; Waiver. At any time prior to the Closing any Party
hereto may, to the extent legally allowed: (i) extend the time for the
performance of any of the obligations or acts of the other Parties hereto, (ii)
waive any inaccuracies in the representations and warranties made to such Party
contained herein or in any document delivered pursuant hereto and (iii) waive
compliance with any of the agreements or conditions for the benefit of the other
Parties contained herein. Any agreement on the part of a Party hereto to any
such extension or waiver shall be valid only if set forth in an instrument in
writing signed on behalf of such Party granting such waiver or extension and
only for the specific instance for which such waiver or extension was granted.

 

Section 9.3      Notices. All notices, requests, demands, consents and other
communications required or permitted to be given or made hereunder shall be in
writing and shall be deemed to have been duly given and received to or by the
Party to whom the same is so given or made: (a) if delivered by hand, on the day
it is so delivered against receipt, (b) if mailed via the United States mail,
certified first class mail, postage prepaid, return receipt requested, on the
fifth (5th) business days after it is mailed, (c) if sent by a nationally
recognized overnight courier, on the business day after it is sent or (d) if
sent by facsimile transmission, on the day it is so delivered (with confirmation
of receipt), at the address or fax number of such Party as set forth below,
which address and fax number may be changed by notice to the other Party hereto
duly given as set forth herein):



42


--------------------------------------------------------------------------------


if to Purchaser, to:

 

John Pappajohn

Pace Health Management Systems, Inc.

666 Walnut Street, Suite 2116

Des Moines, Iowa 50309

Phone: (515) 244-5746

Fax: (515) 244-2346

 

with a copy to:

 

Ellenoff Grossman & Schole LLP

370 Lexington Avenue, 19th Floor

New York, New York 10017

Telephone: (212) 370-1300

Fax No.: (212) 370-7889

Attention: Barry I. Grossman, Esq.

 

if to the Company or the Company Stockholders, to:

 

Howard Haft, MD

ConMed, Inc.

9375 Chesapeake Street, #219

La Plata, Maryland 20646

Phone: (301) 609-8460

Fax: (301) 934-6983

 

with a copy to:

 

Jackson & Campbell, PC

1120 20th Street, NW, Suite 300 South

Washington, DC 20036

Telephone: (202) 457-1634

Fax No.: (202) 457-1678

Attention: David H. Cox/John J. Matteo

 



 

Section 9.4

Certain Interpretive Conventions.

 

(a)          In this Agreement, any reference to any event, change, condition or
effect being “material” with respect to any entity or group of entities means
any material event, change, condition or effect related to the condition
(financial or otherwise), properties, assets (including intangible assets),
liabilities, business, operations or results of operations of such entity and
its subsidiaries taken as a whole.

 

(b)          In this Agreement, any reference to a Party’s “knowledge” means the
actual knowledge of each of such Party’s executive officers and directors,
provided it shall be assumed


43


--------------------------------------------------------------------------------


that such executive officers and directors shall have made reasonable and
customary inquiry of the matters presented.

 

(c)          In this Agreement, any reference to a Party conducting its business
or other affairs or taking any action in the “ordinary course of business” means
that such an action taken by or on behalf of such Party shall not be deemed to
have been taken in the “ordinary course of business” unless such action is taken
in the ordinary course of such Party’s normal day to day operations and is
similar in nature and magnitude to actions customarily taken, without any
separate or special authorization.

 

(d)          The words “include,” “includes” and “including” when used in this
Agreement shall be deemed in each case to be followed by the words “without
limitation.”

 

(e)          The phrase “made available” in this Agreement shall mean that the
information referred to has been made available if requested by the Party to
whom such information is to be made available.

 

(f)           The phrases “the date of this Agreement”, “the date hereof” and
terms of similar import, unless the context otherwise requires, shall be deemed
to refer to the Closing.

 

(g)          When a reference is made in this Agreement to Exhibits, such
reference shall be to an Exhibit to this Agreement unless otherwise indicated.

 

(h)          The headings contained in this Agreement are for reference purposes
only and shall not affect in any way the meaning or interpretation of this
Agreement.

 

Section 9.5        Entire Agreement. This Agreement, together with the other
Documents and the instruments and other agreements specifically referred to
herein or delivered pursuant hereto, including the Exhibits, the Company and
Company Stockholders Disclosure Schedule, the Disclosure Schedule Update and the
Purchaser Disclosure Schedule, constitute the entire agreement among the Parties
with respect to the subject matter hereof and supersede all prior agreements and
understandings, both written and oral, among the Parties with respect to the
subject matter hereof and is not intended to confer upon any other Person any
rights or remedies hereunder.

 

Section 9.6        Severability. In the event that any provision of this
Agreement, or the application thereof, becomes or is declared by a court of
competent jurisdiction to be illegal, void or unenforceable, the remainder of
this Agreement will continue in full force and effect and the application of
such provision to other persons or circumstances will be interpreted so as
reasonably to effect the intent of the Parties hereto. The Parties further agree
to replace such void or unenforceable provision of this Agreement with a valid
and enforceable provision that will achieve, to the extent possible, the
economic, business and other purposes of such void or unenforceable provision.

 

Section 9.7        Remedies Cumulative. Except as otherwise provided herein, any
and all remedies herein expressly conferred upon a Party will be deemed
cumulative with and not


44


--------------------------------------------------------------------------------


exclusive of any other remedy conferred hereby, or by law or equity upon such
Party, and the exercise by a Party of any one remedy will not preclude the
exercise of any other remedy.

 

Section 9.8          Submission to Jurisdiction; Waivers.

 

(a)         Each of Company, Purchaser and Company Stockholders hereby
irrevocably agrees that any legal action or proceeding with respect to this
Agreement or for recognition and enforcement of any judgment in respect hereof
brought by another party hereto or its successors or assigns shall be brought
and determined exclusively in any federal or state court of competent
jurisdiction located in the State of Delaware and in the courts hearing appeals
therefrom. Each party hereto hereby irrevocably waives, and agrees not to
assert, by way of motion, as a defense, counterclaim or otherwise, in any action
or proceeding with respect to this Agreement, any claim that it is not
personally subject to the above-named jurisdiction for any reason other than the
failure to serve process in accordance with the provisions hereof, that its
property is exempt or immune from jurisdiction of any such court or from any
legal process commenced in such courts (whether through service of notice,
attachment prior to judgment, attachment in aid of execution of judgment,
execution of judgment or otherwise), and to the fullest extent permitted by
applicable law, that the suit, action or proceeding in any such court is brought
in an inconvenient forum, or that this Agreement, or the subject matter hereof,
may not be enforced in or by such courts and further irrevocably waives, to the
fullest extent permitted by applicable law, the benefit of any defense that
would hinder, fetter or delay the levy, execution or collection of any amount to
which the party is entitled pursuant to the final judgment of any court having
jurisdiction. Each party irrevocably consents to the service of process out of
any of the aforementioned courts in any such action or proceeding by the mailing
of copies thereof by registered airmail, postage prepaid, to such party at its
address set forth in this Agreement, such service of process to be effective
upon acknowledgement of receipt of such registered mail. Nothing herein shall
affect the right of any party to serve process in any other manner permitted by
law or to commence legal proceedings or otherwise proceed against the other
party in any other jurisdiction in which the other party in any other
jurisdiction in which the other party may be subject to suit.

 

(b)         Each of Company, Purchaser and Company Stockholders hereby agrees
that mailing of process or other papers in connection with any such action or
proceeding in the manner provided in this Agreement or in such other manner as
may be permitted by applicable law shall be valid and sufficient service
thereof.

 



 

Section 9.9

Governing Law; Waiver of Jury Trial.

 

(a)         This Agreement and the transactions contemplated hereby, and all
disputes between the parties under or related to this Agreement or the facts and
circumstances leading to its execution, whether in contract, tort or otherwise,
shall be governed by and construed in accordance with the internal laws of the
State of Delaware, applicable to contracts executed in and to be performed
entirely within the State of Delaware.

 

(b)         EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY
ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT
ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES ANY


45


--------------------------------------------------------------------------------


RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. EACH PARTY CERTIFIES AND
ACKNOWLEDGES THAT (i) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (ii) EACH PARTY
UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (iii) EACH PARTY
MAKES THIS WAIVER VOLUNTARILY, AND (iv) EACH PARTY HAS BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

 

Section 9.10       Attorneys’ Fees. In any action at law or suit in equity to
enforce this Agreement or the rights of any of the Parties hereunder, the
prevailing Party in such action or suit shall be entitled to receive a sum for
its attorneys’ fees and all other costs and expenses incurred in such action or
suit.

 

Section 9.11       Rules of Construction. The Parties hereto agree that they
have been represented by counsel during the negotiation, preparation and
execution of this Agreement and, therefore, waive the application of any Law of
construction providing that ambiguities in an agreement or other document will
be construed against the Party drafting such agreement or document.

 

Section 9.12       Assignment. Neither this Agreement nor any of the rights,
interests or obligations hereunder shall be assigned by any of the Parties
hereto, in whole or in part (whether by operation of Law or otherwise), without
the prior written consent of the other Parties, and any attempt to make any such
assignment without such consent shall be null and void.

 

Section 9.13      Successors and Assigns. This Agreement will be binding upon,
inure to the benefit of and be enforceable by the Parties and their respective
successors and permitted assigns.

 

Section 9.14      Counterparts; Facsimile Delivery. This Agreement may be
executed in one or more counterparts and delivered by facsimile, all of which
shall be considered one and the same agreement and shall become effective when
one or more counterparts have been signed by each of the Parties and delivered
to the other Parties, it being understood that all Parties need not sign the
same counterpart.

 

[Signature Page Follows]



46


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, Purchaser, the Company and the Company Stockholders, have
each: (i) executed this Agreement, in the case of a natural person, or (ii)
caused this Agreement to be executed and delivered by their respective officers
thereunto duly authorized, all as of the date first written above.

 


PURCHASER:

 

PACE HEALTH MANAGEMENT SYSTEMS, INC.

 

By:________________________________



 

Name:

 

Title:

 

 

 

COMPANY:

 

CONMED, INC.

 

By:________________________________



 

Name:

 

Title:

 

 

 

COMPANY STOCKHOLDERS:

 

YANKEE PARTNERS, LLC

 

By:________________________________



 

Name:  Ronald Grubman

 

Title:    Member

 

 

RSO, LLC

 

By:________________________________



 

Name:  Richard Olson

 

Title:    Member

 


47


--------------------------------------------------------------------------------


HAFT VOYAGE, LLC

 

By:________________________________



 

Name:  Howard Haft

 

Title:    Member

 

 

___________________________________

Ronald Grubman

 

___________________________________

Richard Olson

 

___________________________________

Howard Haft







48


--------------------------------------------------------------------------------


SCHEDULE I

 

Company Stockholders

 

 




Name

 




Shares Owned

 

Issuance of
Series B Pace
Preferred Stock

 

 

 

 

 

Howard Haft

 

15

 

 

Haft Voyage, LLC

 

85

 

 

Ronald Grubman

 

15

 

 

Yankee Partners, LLC

 

85

 

 

Richard Olson

 

15

 

 

ROC, LLC

 

85

 

 

TOTAL

 

300

 

5,714







i


--------------------------------------------------------------------------------


SCHEDULE II

 

Defined Terms

 

When used in this Agreement, the following capitalized words and phrases shall
have the meanings set forth below.

 

“Affiliate” or “Affiliates” of a specified Person is a Person or Persons that:
(i) directly or indirectly, through one or more intermediaries, Controls, is
Controlled by or is under common Control with the Person specified or (ii) in
the case of a natural person, is a spouse, linear ancestor or linear descendant
of any such specified person or (iii) in the case of a natural person, is a
legal representative or trustee of any such specified persons or (iv) is an
officer, director, trustee, employee, stockholder, member, partner, principal or
trust for the benefit of any entity or Person referred to in the preceding
clauses (i), (ii) or (iii).

 

“Books and Records” shall mean all books and records produced by or in the
possession of the Company or its accountants, attorneys or advisors pertaining
to the Company, including, without limitation, those Books and Records
pertaining to: (i) the Company Intellectual Property, (ii) the business of the
Company, (iii) Persons in privity of contract with the Company, (iv) the
products, products in development, proposed products, customers, distributors
and suppliers of the Company, (v) minutes of stockholder and directors meetings,
(vi) the Company Stock and (vii) all financial statements, ledgers,
spreadsheets, work papers, tax returns and other information relevant to the
financial condition of the Company or such returns.

 

“Company Stock” shall mean all outstanding shares of the Company’s common stock,
no par value, and all outstanding shares of any other capital stock of the
Company immediately prior to the Closing.

 

“Company and Company Stockholders Disclosure Schedule” shall mean a separate
disclosure schedule of the Company and the Company Stockholders, dated as of the
Closing and delivered by the Company and the Company Stockholders to the
Purchaser prior to the execution and delivery of this Agreement and accepted in
writing by the Purchaser.

 

“Material Adverse Effect” means, with respect to Purchaser or Company, as the
case may be, any effect that is materially adverse to the business, assets,
operations or condition (financial or otherwise) of Purchaser or Company, taken
as a whole, respectively, other than any effect relating to (A) the United
States or global economy or securities markets in general; (B) the announcement
of this Agreement or the transactions contemplated hereby; (C) changes in
applicable law or regulations or in GAAP or regulatory accounting principles
after the date hereof; or (D) general changes in the healthcare services
business after the date hereof, provided that, with respect to each of
clauses (A), (C) and (D), such effect is not more adverse with respect to
Company, taken as a whole, or Purchaser, as the case may be, than the effect on
comparable healthcare businesses generally.

 

“Control” shall mean the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through: (i) the majority


ii


--------------------------------------------------------------------------------


ownership of voting shares (ii) general partnership or managing member interests
(iii) a majority of common directors or trustees or (iv) by enforceable contract
or otherwise.

 

“Environmental Law” shall mean any statute, law (including common law), treaty,
ordinance, rule, regulation, code, policy, license, permit, consent, approval,
judgment, order, administrative order or decision, decree or injunction of any
Governmental Entity relating to the protection of human health or the
environment (including air, water, soil and natural resources), or the
generation, treatment, manufacturing, use, storage, handling, recycling,
presence, release, disposal, transportation or shipment of any Hazardous
Material.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

 

“Good standing” means, when used with respect to the status of any entity
domiciled or doing business in a particular state, that such entity has filed
its most recent required annual report and (i) if a domestic entity, has not
filed articles of dissolution, and (ii) if a foreign entity, has not applied for
a certificate of withdrawal and is not the subject of a proceeding to revoke its
certificate of authority.

 

“Jurisdictional Healthcare Agreement” means any contract or agreement, including
any amendments or extensions thereto, with any state, county or other
jurisdiction or subdivision thereof, by which Company agrees to provide
healthcare, hospital, clinical, diagnostic, therapeutic or similar services to a
prison or jail.

 

“Knowledge” means, (i) with respect to Purchaser, the knowledge, within the
scope of his or her responsibility after reasonable inquiry of those employees
known to such persons to have specialized knowledge of the subject matter of the
representation and warranty, (ii) with respect to Company, the knowledge, within
the scope of its responsibility after reasonable inquiry of those employees
known to such persons to have specialized knowledge of the subject matter of the
representation and warranty and (iii) with respect to each Company Stockholder,
the actual knowledge of such Company Stockholder.

 

“Law” or “Laws” shall mean any foreign, federal, state or local law, statute,
order, rule, regulation, policy or guideline enacted, promulgated or
administered, or judgments, holdings, decisions or orders entered by, any
Governmental Entity.

 

“Liabilities” shall mean any direct or indirect liability, indebtedness,
obligation, expense, claim, loss, damage, deficiency, guaranty, endorsement or
cause of action of or by any Person, absolute or contingent, accrued or
unaccrued, reserved or unreserved, due or to become due, liquidated or
unliquidated.

 

“Liens” shall mean any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), other charge or security
interest; or any preference, priority or other agreement or preferential
arrangement of any kind or nature whatsoever (including, without limitation, any
conditional sale or other title retention agreement, or any capital lease having
substantially the same economic effect as any of the foregoing).


iii


--------------------------------------------------------------------------------


“Pace Stock” shall mean the shares of Purchaser’s common stock, $0.10 par value,
to be received by the Company Stockholders in payment of the Purchase Price for
the Company Stock.

 

“Person” shall mean any individual or any foreign or domestic corporation,
general or limited partnership, limited liability company, limited liability
partnership, joint venture, any other business association or any trust or any
other entity.

 

“Permitted Liens” means (i) any liens for Taxes not yet due or which are being
contested in good faith by appropriate proceedings; (ii) carriers’,
warehousemen’s, mechanics’, materialmen’s, repairmen’s or other similar liens;
(iii) pledges or deposits in connection with workers’ compensation, unemployment
insurance, and other social security legislation; and (iv) easements,
rights-of-way, restrictions and other similar encumbrances incurred in the
ordinary course of business which, in the aggregate, are not substantial in
amount and which do not in any case materially detract from the value of the
property subject thereto.

 

“Property” shall mean all real property leased or owned by the Company or their
respective Affiliates in connection with the Company, in each case either
currently or in the past.

 

“Purchaser Disclosure Schedule” shall mean a separate disclosure schedule of the
Purchaser dated as of the Closing and delivered by Purchaser to the Company
Stockholders prior to the execution and delivery of this Agreement and accepted
in writing by the Company Stockholders.

 

“Securities Act” shall mean the Securities Act of 1933, and all rules and
regulations promulgated thereunder, each as amended from time to time.

 

“Tax” (and, with correlative meaning, “Taxes” and “Taxable”) means: (i) any net
income, alternative or add-on minimum tax, gross income, gross receipts, sales,
use, ad valorem, transfer, franchise, profits, license, withholding, payroll,
employment, excise, severance, stamp, occupation, premium, property,
environmental or windfall profit tax, custom, duty or other tax, governmental
fee or other like assessment or charge of any kind whatsoever, together with any
interest or any penalty, addition to tax or additional amount imposed by any
Governmental Entity responsible for the imposition of any such tax (domestic or
foreign), (ii) any liability for the payment of any amounts of the type
described in (i) as a result of being a member of an affiliated, consolidated,
combined or unitary group for any Taxable period, and (iii) any liability for
the payment of any amounts of the type described in (i) or (ii) as a result of
being a transferee of or successor to any Person, or as a result of any express
or implied obligation to indemnify any other Person.

 

“Tax Return” shall mean any return, statement, report or form (including,
without limitation, estimated tax returns and reports, withholding tax returns
and reports and information reports and returns) required to be filed with
respect to Taxes.



iv


--------------------------------------------------------------------------------


Company Disclosure Schedules









v


--------------------------------------------------------------------------------


Purchase Disclosure Schedules









vi


--------------------------------------------------------------------------------


Exhibit A

 

Form of Holdback Agreement









vii


--------------------------------------------------------------------------------


Exhibit B

 

Form of Voting and Lock-up Agreement









viii


--------------------------------------------------------------------------------


Exhibit C(1)

 

Form of Employment Agreement Between Purchaser and Howard Haft









ix


--------------------------------------------------------------------------------


Exhibit C(2)

 

Form of Employment Agreement Between Purchaser and Ronald Grubman









x


--------------------------------------------------------------------------------


Exhibit C(3)

 

Form of Employment Agreement between Purchaser and Richard Olson









xi


--------------------------------------------------------------------------------